          Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 1 of 75




                         IN THE UNITED STATES DISTRICT FOR
                          THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


    JEROME SCHMIDT                                   NO. 1:18-CV-88-DAE


             Plaintiff


    vs.
    UNITED STATES OF AMERICA,


             Defendant




            PLAINTIFF’S PROPOSED FINDINGS OF FACT &
                             CONCLUSIONS OF LAW

      “Traumatic brain injuries are invisible, and people can hide them. And

when you’ve got an invisible injury, you get invisible compassion.” 1 On

October 13, 2015, Plaintiff Jerry Schmidt was hit by a vehicle driven by an

employee of the United States. Since the wreck, “Jerry is not Jerry

anymore.” 2

      In the Court’s view, this case closely resembles Rufo v. United States, a

recent FTCA judgment against the Government. 3 There, a DEA agent caused

a wreck resulting a Plaintiff’s mild traumatic brain damage. Id. at *1. Like

Dr. Schmidt, the wreck caused a coup/counter-coup motion, and Rufo was

dazed. Id. Rufo went to the hospital, but imaging of his brain showed no



1     Tr.at 521:8-17 (Dr. Dobyns).
2     Id. at 518:18.
3     No. 18-2138, 2020 WL 968973 (C.D. Cal. Feb. 28, 2020).

                                      Page 1 of 75
    Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 2 of 75




abnormalities. Id. But in the weeks following the wreck, Rufo started to

develop dizziness, visual problems, and cognitive deficits. Id. Incidentally,

four months after the wreck, Rufo’s mother passed away. Id. Given Mr. Rufo’s

presentation, his treating doctor diagnosed him with post-concussion

syndrome. Id. At trial, the Government argued that Rufo had preexisting

conditions including depression stemming from the loss of his job and his

mother, hypertension, sleep apnea, diabetes, and obesity. Id. at *3.

Dismissing the Government’s arguments, the court awarded $4,099,581.80 in

damages, including $2,000,000 in non-economic damages. Id. at *5.

    In this case, the Court granted summary judgment on liability, 4 and the
Court tried the remaining issue of damages in February 2020. At the

Government’s request, the Court heard additional evidence on July 21, 2020.

Under Rule 52(a)(1), this Court issues its findings of fact and conclusions of

law in this action.

    The Court reviewed the record and the evidence presented at trial and the

arguments of the parties. The Court has made determinations as to the

relevancy and materiality of the evidence, assessed the credibility of the

witnesses, and ascertained for its purposes the probative value of the

evidence. After such consideration, the Court finds the following facts to have

been proved by a preponderance of the evidence, and after applying the

applicable law to such facts, makes the following conclusions of law.




4   Dkt. No. 65 (Order Grant. Pl.’s Mot. Partial Summary J.).

                                     Page 2 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 3 of 75




                                   TABLE OF CONTENTS

Preliminary Findings .......................................................................................... 5

     1. Parties & Witnesses ................................................................................. 5
     2. Jurisdiction & Venue ................................................................................ 6
     3. Agency ....................................................................................................... 7

The Wreck ............................................................................................................ 8

The First Forty-Eight (48) Hours ..................................................................... 11

     1. When must the symptoms first appear? ................................................ 11
     2. What symptoms of brain damage did Jerry Schmidt show? ................. 12

Objective Testing Proves Brain Damage .......................................................... 14

     1. Neuropsychological Testing.................................................................... 15
            1.1. Neuropsychological testing is objective, reliable evidence ......... 15
            1.2. Treating doctors concluded the wreck caused brain
                 damage ......................................................................................... 17
            1.3. Plaintiff’s expert testing revealed the extent of the brain
                 damage and its cause ................................................................... 18
     2. Sequential brain MRIs show the damage process................................. 21
     3. MEG & EEG Testing. ............................................................................. 25

Pre-existing Risk Factors for Injury ................................................................. 30

     1. Secondary Cascade Traumatic Damage Process ................................... 31
     2. Fact-Witness testimony confirms Plaintiff’s experts’
        conclusions. ............................................................................................. 34

Causation ........................................................................................................... 36

     1. The Government caused brain damage to Jerry Schmidt .................... 37
     2. The lone VA record does not break the causal chain ............................ 39

Alternative Possible Causes.............................................................................. 40


                                                    Page 3 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 4 of 75




    1. Organic Dementias ................................................................................. 41
           1.1. No organic dementia caused Plaintiff’s harm ............................. 41
           1.2. Traumatic brain damage actually causes dementia................... 44
    2. Hypertension........................................................................................... 45
    3. Jerry Schmidt’s son’s death.................................................................... 46
    4. Natural Aging ......................................................................................... 48
    5. Lying, Faking, or Malingering ............................................................... 49
    6. Did the Vietnam War cause brain damage 41 years later? .................. 52

Economic Damages ............................................................................................ 54

    1. Future Medical Expenses ....................................................................... 54
           1.1. Method & Opinions ...................................................................... 55
           1.2. Life care plan components ........................................................... 56
           1.3. The Government’s life care plan.................................................. 59
           1.4. Orthopedic Injuries ...................................................................... 60
    2. Life Expectancy....................................................................................... 62
    3. Present Value of Future Economic Damages & Lost
       Earnings .................................................................................................. 64

Non-Economic Harm ......................................................................................... 67

Texas Law on Damages ..................................................................................... 69

    1. Similar Verdicts ...................................................................................... 69
    2. Jerry Schmidt’s Economic & Non-Economic Losses.............................. 71

Conclusions of Law ............................................................................................ 73




                                                  Page 4 of 75
         Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 5 of 75




                          PRELIMINARY FINDINGS

    1.     Parties & Witnesses

     Plaintiff, Dr. Jerome Schmidt, is a veteran of the United States Army and

was honorably discharged at the rank of 1st Lieutenant, Armor (A Co. 1/69

Armor, 4th Infantry Division). 5 In the military, Dr. Schmidt served as a tank

platoon leader during the Vietnam War, eventually being promoted to Scout

Platoon Leader. 6 For his conduct in the war, the Government awarded him a

Bronze Star, with “V” for valor. 7

     After his honorable discharge, Dr. Schmidt trained as a psychologist, with

a specific focus in helping veterans. 8 First, he received his bachelor’s degree

in psychology from Trinity University. 9 Then he earned his doctoral degree

from Louisiana State University in psychology. 10 He then practiced general

psychology for over thirty years. 11 At the time of the wreck, Dr. Schmidt

worked part time in private practice. 12

     The Defendant in this case is the United States of America.




5    Tr. at 1136:6 (Jerry Schmidt). See also Dkt. No. 74, at #4 (Stipulations).
     References to the trial transcripts in this document will cite the specific
     numbered pages from the trial in the daily transcripts (pages 1 to 1330). To the
     extent that the re-examination of Dr. Chalela is cited, Plaintiff will cite to those
     pages (1 to 70) and denote the date of the examination, July 21, 2020.
6    Tr. at 1136:1 (Jerry Schmidt).
7    Id. at 1138:11.
8    Id. at 1139:5-25.
9    Id. at 1135:7-8.
10   Id. at 1138:20-23.
11   Id. at 1139:2.
12   Tr. at 1013:2 (Margot Burns).

                                        Page 5 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 6 of 75




     Plaintiff called the following experts: Dr. Erin Bigler, Dr. Jeffrey Lewine,

Dr. Robert Thoma, Dr. Travis Snyder, Dr. Wayne Dees, Dr. Christine

Vidouria, Dr. John Swiger, and Dr. Michael Freeman. The Court finds these

witnesses well qualified through skill, education, experience, knowledge, and

training in their respective areas of expertise and finds that these witnesses

provided credible and reliable testimony.


 2.     Jurisdiction & Venue

     The substantive law of the State of Texas applies to this lawsuit as the

acts or omissions complained of in this lawsuit occurred in Austin, Texas. 13
28 U.S.C. § 1346(b)(1).

     The United States District Court for the Western District of Texas has

jurisdiction over this case under 28 U.S.C. §§ 1346(b), 2401, and 2671–80.

     Venue is proper in this district pursuant to 28 U.S.C. § 1402(b) because

the United States is a defendant and Plaintiff resides in this district. 14

Additionally, venue is proper because a substantial part of the events or

omissions giving rise to the claim occurred in this District. 15

     The United States received notice of the claim underlying this lawsuit

when Plaintiff presented these claims administratively to the Department of

the Navy on August 14, 2017. Plaintiff’s Standard Form 95 contained a “sum




13   Dkt. No. 74, at #9 (Stipulations).
14   Id. at #2.
15   Dkt. No. 8, at 2 ¶ 6 (Gov’t. Answer).




                                          Page 6 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 7 of 75




certain” in the amount of $8,000,000 as required under 28 U.S.C. § 2675(b). 16

The Government finally denied Plaintiff’s claim on December 13, 2017. 17

Plaintiff filed this lawsuit within six (6) months of the final denial. 18

Accordingly, Plaintiffs have complied with all jurisdictional prerequisites and

conditions precedent to the commencement and prosecution of this suit. 19

     Plaintiff properly served the United States, and it has properly appeared

in this suit. 20 This lawsuit was filed within the statute of limitations. 21


 3.        Agency

     The remedy against the United States under the Federal Tort Claims Act

is exclusive with regard to claims based upon torts of federal employees

within the scope of their employment. 28 U.S.C. § 2679. No exception listed in

28 U.S.C. § 2680 to the Federal Tort Claims Act bars this lawsuit. 22

     The United States Department of the Navy is an agency of the United

States of America. 23 The Defendant, United States of America, through its

agency, the United States Department of the Navy, at all times material to

this action, employed Edward R. Saylor, the driver of the other vehicle



16   Pl. Exh. 13, at 5 ¶ 2 (Def. Resp. Request for Admissions).
17   Dkt. No. 74, at #5 (Stipulations).
18   Id.
19   Dkt. No. 8, at 2 ¶ 10 (Gov’t. Answer); see also Pl. Exh. 13, at 5 ¶ 1 (Def. Resp.
     Request for Admissions).
20   Dkt. No. 74, at #6 (Stipulations).
21   Id. at #7.
22   Id. at #8.
23   Id. at #3.




                                          Page 7 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 8 of 75




involved in the wreck. 24 Mr. Saylor was, in October 2015, an active duty

member of the United States Marine Corps. 25 At all times material to this

action, USMC Saylor was an agent, servant, or employee of the United States

of America acting within the course and scope of his employment. 26



                                    THE WRECK

     On October 13, 2015, USMC Edward Saylor drove a Navy cargo van

southbound on South Lamar Blvd., in Austin, Texas at approximately

2:00pm. 27 At the intersection of Lamar & Manchaca, he attempted an

unprotected left turn and collided head-on into a maroon Toyota 4-runner,

which was driven by Dr. Schmidt. 28

     Dr. Schmidt wore his seat belt, but the 40-mile-per-hour collision caused

his airbags to explode. 29 Dr. Schmidt’s head hit the airbag, and then bounced

back, in what’s known as a coup-contrecoup motion. 30

     The wreck totaled Dr. Schmidt’s Toyota 4-runner, causing primary

damage to the front of the vehicle. 31 After interviewing the witnesses and the




24   Id.
25   Id.
26   Id.
27   Tr. at 589:11-18 (Sgt. Edward Saylor).
28   Dkts. ## 45 at 2; 49 at 2; 65 at 2.
29   Dkt. No. 74, at #13 (Stipulations).
30   Pl. Exh. 1, at 1 (ER Triage Note); 9 (follow-up note from the day following wreck).
31   Dkt. No. 74, at #14 (Stipulations).




                                           Page 8 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 9 of 75




parties, the Austin Police Department cited Saylor for failure to yield. 32 The

wreck totaled Dr. Schmidt’s vehicle. 33

     Right after clearing the wreck, Dr. Schmidt checked himself into the Seton

Emergency Room. 34 Dr. Schmidt’s chief complaint was neck pain and pain

throughout the left side of his body. 35 Dr. Schmidt’s complaint of neck pain

evidences the forces involved in the wreck and their effect on his head. 36

     At 5:27pm, Seton ER doctors took a non-contrast head CT, which a

radiologist interpreted as “Normal non-contrast CT head for age.” 37 The fact

that providers took a CT, at minimum, indicates concern for a traumatic

brain injury. 38 Given the radiation dose, the ER physicians would not have
ordered a CT if there was no concern for head trauma. 39

     Providers noted that Dr. Schmidt needed an MRI, so they sent Dr.

Schmidt to Breckenridge Emergency Room. 40 But after waiting at




32   Id. at #15.
33   Id. at #14. See also Pl. Exh. 4.
34   Pl. Exh. 1, at 1; Tr. at 43:14–16 (July 21, 2020) (Dr. Chalela).
35   Id.
36   Tr. at 44:21–25 (July 21, 2020) (Dr. Chalela).
37   Id.
38   Tr. at 46:15–48:1 (Dr. Snyder).
39   Id. at 47:9–48:1.
40   Pl. Exh. 1, at 4-7.




                                        Page 9 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 10 of 75




Breckenridge ER until nearly midnight, Dr. Schmidt asked to be discharged

and to follow up with his primary care doctor. 41

     Similarly, the fact that ER providers wanted an MRI even after a normal

CT evidences the fact that they continued to have concerns for traumatic

brain damage. In fact, there was universal agreement between Plaintiff’s

experts and Government experts that neither a normal CT 42 nor a normal

MRI 43 rules out traumatic brain damage. 44

     Before giving Jerry Schmidt the CT, and before recommending the MRI,

providers also determined that Dr. Schmidt’s Glasgow Coma Score (GCS)

was a 15. The Government tried to use this as evidence that Dr. Schmidt

suffered no injury from the wreck. The Government’s position is inconsistent

with the treating doctors scanned Jerry Schmidt’s brain for trauma even

after scoring him on the Glasgow Coma Scale. Even more, both Plaintiff’s

experts and Government experts agreed that GCS evidence—which indicated




41   Id. at 6-7; 12 (“Prior work-up has included evaluation at the SSW emergency
     room, who then transferred him to UMCB for MRI. [Jerry Schmidt] waited for
     hours and ultimately left without getting the MRI.”).
42   A normal CT does not rule out traumatic brain damage. Tr. at 48:15–21 (Dr.
     Snyder); Tr. at 139:20–24 (Dr. Dees); Tr. at 197:8–10 (Dr. Thoma); Tr. at 241:1–7
     (Dr. Lewine); Tr. at 767:1–3 (Dr. Chalela); Tr. at 919:21–23 (Dr. Loftus).
43   A normal MRI does not rule out traumatic brain damage. Tr. at 58:3–5 (Dr.
     Snyder); Tr. at 140:3–6 (Dr. Dees); Tr. at 197:8–10 (Dr. Thoma); Tr. at 241:8–11
     (Dr. Lewine); Tr. at 767:4–6 (Dr. Chalela); Tr. at 920:3–6 (Dr. Loftus).
44   In fact, Plaintiff’s neuroradiologist, Dr. Snyder, explained that the findings for
     traumatic brain damage often fall below the resolution of an MRI. Tr. at 58:6–25
     (Dr. Snyder). In fact, MRI shows abnormalities in mild traumatic brain damage
     cases in less than 20 percent of the time. Tr. at 241:17–22 (Dr. Lewine).




                                      Page 10 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 11 of 75




that Dr. Schmidt was not in a coma after the wreck—does not rule out

traumatic brain damage. 45



               THE FIRST FORTY-EIGHT (48) HOURS

     Within 48 hours following the wreck, experts from both sides agreed that

Jerry Schmidt displayed a “constellation of symptoms” attributable to

traumatic brain damage. 46


 1.     When must the symptoms first appear?

     The Government argued that because Jerry Schmidt did not have

symptoms on the day of the wreck, the Government caused no injury.

     First, the Government starts from an incorrect premise: Dr. Schmidt did

show symptoms attributable to brain damage on the day of the wreck. The

Government’s own driver, Sgt. Saylor, testified that the wreck shook up Jerry

Schmidt and left him in shock. 47 And Dr. Schmidt called his brother who

testified that Dr. Schmidt sounded lethargic shortly after the wreck. 48

Defense witnesses agreed that lethargy may result from traumatic brain

damage. 49 In fact, Dr. Loftus and his sponsored literature described lethargy




45   E.g., Tr. at 946:15–947:3 (Dr. Vidouria); Tr. at 919:24–920:2 (Dr. Loftus).
46   Tr. at 917:10–14 (Dr. Loftus); Tr. at 55:24–56:2 (Dr. Snyder).
47   Tr. at 594:5–8 (Sgt. Edward Saylor).
48   Tr. at 557:5–8 (James Schmidt).
49   Tr. at 46:17–20 (July 21, 2020) (Dr. Chalela); Tr. at 917:2–4 (Dr. Loftus).




                                       Page 11 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 12 of 75




on the day of the wreck as an “alter[ation] of consciousness” that followed

traumatic brain damage. 50

     Second, the literature shows that neurologic deficits first appear

anywhere from three to thirty days after the primary injury. 51 Moreover,

Defense expert Dr. Chalela conceded that the absence of symptoms at the

time of ER examination does not rule out traumatic brain damage. 52 In fact,

Dr. Loftus’ book states that delayed symptoms are an independent risk factor

for permanent brain damage following a concussion. 53


 2.     What symptoms of brain damage did Jerry Schmidt show?

     On October 14, the day after the wreck, Dr. Schmidt presented to Dr.

Kenneth Bunch. 54 Dr. Schmidt stated that he was there for an “urgent visit



50   Tr. at 917:5–9 (Dr. Loftus).
51   Tr. at 86:23–87:10 (Dr. Snyder) (Pl. Exh. 57, Himamen article criteria is 3 days
     post primary injury); Tr. at 465:17–21 (Pl. Exh. 130, VA Guidelines on TBI).
52   Tr. at 46:25–47:13 (July 21, 2020) (Dr. Chalela); see also Tr. 47:22–78:7
     (discussing the American Congress of Rehabilitation Medicine’s definition of TBI,
     which states, “Some patients may not become aware of, or admit, the extent of
     their symptoms until they attempt to return to normal functioning.” Pl. Exh. 47,
     at 2).
53   Tr. at 910:6–7 (book quote); 917:10–14 (confirming applicability to Jerry
     Schmidt); 917:5–9 (“altered consciousness on the day of the accident”).
54   Without any evidence, the Government contended at trial that Dr. Schmidt’s
     appointments with Dr. Bunch and Dr. Raymond within the first 48-hours
     following the wreck were pre-existing appointments made by the VA. The
     Government goes so far as to make this contention while admitting that there’s
     no “document[ation] that shows that [Dr. Schmidt] was referred.” Tr. at 52:11–14
     (July 21, 2020) (Dr. Chalela). Not only does the Government lack evidence, their
     contention directly contradicts the documentary evidence: intake forms from
     both Dr. Bunch and Dr. Raymond both show that the visits were self-referrals.
     Pl. Exh. 151B, at 12 (Dr. Bunch); Pl. Exh. 150, at 46 (Dr. Raymond). Indeed, the




                                      Page 12 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 13 of 75




[secondary] to an MVA.” As described in Dr. Bunch’s records, within 24 hours

of the wreck, Jerry Schmidt developed headaches and mental fogginess. 55

     The next day, on October 15, 2015, Dr. Schmidt presented to Dr. Andrea

Raymond, a neurologist. Within 48 hours of the wreck, he describes

symptoms of “weepiness,” persistent sleep disturbance, memory and cognitive

issues. He also started experiencing blurred vision, even with the use of his

prescription glasses. He also reported dizziness and headaches, feelings of

stress, and difficulty concentrating. In the day’s following the wreck, Dr.

Schmidt noticed that he was not able to complete his work with the speed or

thoroughness he had prior to the wreck. 56

     Experts across the aisle agreed that TBI causes the same signs or

symptoms Plaintiff reported: persistent headache, 57 mental fogginess, 58 sleep

disturbance, 59 memory issues, 60 fatigue, 61 blurred vision despite use of




     Bunch visit the day after the wreck was noted as an “urgent” follow up to the
     wreck. Pl. Exh. 1, at 9. Unfortunately, this is not the last time the Government
     speculates—without evidence—on pre-existing issues.
55   Pl. Exh. 1, at 9 (Oct. 14, 2015) (Dr. Bunch); Tr. at 49:6–11 (July 21, 2020) (Dr.
     Chalela testifies that both may be caused by TBI).
56   Tr. at 1140:9-16 (Jerry Schmidt); Pl. Exh. 1, at 12 (“He did work yesterday, felt
     he was slower than normal.”).
57   Tr. at 53:1–3 (Dr. Snyder); 878:10-11 (Dr. Loftus); 699:17 (Dr. Chalela).
58   Tr. at 53:1–3 (Dr. Snyder); 878:11 (Dr. Loftus); 699:17 (Dr. Chalela).
59   Tr. at 54:5–7, 54:19–21 (Dr. Snyder); 942:2 (Dr. Vidouria).
60   Tr. at 54:5–7 (Dr. Snyder); 279:18-22 (Dr. Lewine); 942:3 (Dr. Vidouria); 454:23
     (Dr. Bigler); 140:23 (Dr. Dees).
61   Tr. at 54:5–7 (Dr. Snyder); 916:24-917:4 (Dr. Loftus); 942:3 (Dr Vidouria).




                                       Page 13 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 14 of 75




glasses, 62 dizziness, 63 difficulty concentrating, 64 altered consciousness, 65 and

stress. 66

     After an examination, Dr. Raymond diagnosed Dr. Schmidt with post-

concussive syndrome and ordered an MRI of his brain for the same reasons

the ER providers wanted one. 67 And if the symptoms persisted, she wanted

him to undergo a formal neuropsychological evaluation. 68



           OBJECTIVE TESTING PROVES BRAIN DAMAGE

     On October 22, 2015, radiologists at Austin Radiological Association took

an MRI of Dr. Schmidt’s brain. 69 They compared it to an MRI taken of his

brain in 2013 but did not find any significant changes.

     On October 30, 2015, Jerry Schmidt again presented to Dr. Raymond. 70

She noted Dr. Schmidt suffered from memory loss, cognitive slowing, and

anxiety in the three weeks following the wreck. She gave Dr. Schmidt a basic

neuropsychological test known as the Montreal Cognitive Assessment. It



62   Tr. at 54:10–14 (Dr. Snyder); 699:18 (Dr. Chalela); 455:1 (Dr. Bigler).
63   Tr. at 54:15–18 (Dr. Snyder); 699:18-19 (Dr. Chalela); 455:1 (Dr. Bigler).
64   Tr. at 54:19–21 (Dr. Snyder); 296:9 (Dr. Lewine); 699:18 (Dr. Chalela); 454:24
     (Dr. Bigler); 140:23-24 (Dr. Dees).
65   Tr. at 917:5-7 (Dr. Loftus).
66   Tr. at 54:19–21 (Dr. Snyder); 878:12 (Dr. Loftus).
67   Pl. Exh. 1, at 14.
68   Id.
69   Id. at 16.
70   Id. at 17-18.




                                      Page 14 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 15 of 75




showed delayed recall and verbal difficulties. 71 Concerned for persistent

neurocognitive difficulties, Dr. Raymond referred Dr. Schmidt to the Austin

Center for Therapy & Assessment for formal and comprehensive

neuropsychological testing. 72


 1.         Neuropsychological Testing

     Dr. Raymond ultimately refers Jerry Schmidt to Dr. Wayne Dees three

times. First, she refers him for the initial battery of neuropsychological

testing. 73 After receiving the results of this test, she refers him again for a

year of cognitive rehabilitation. 74 And then a third time, she refers him for re-
evaluation by Dr. Dees. 75

     1.1.     Neuropsychological testing is objective, reliable evidence

     The Court finds that neuropsychological testing provides objective,

reliable evidence of brain damage and its causes. Neuropsychologists

administer a battery of tests on their patients to assess cognitive abilities,

including academic skills, intellectual function, attention, concentration,

memory, fine motor skills, and language functions. 76 Neuropsychologists

research and validate the tests administered on their patients. Dr. Dees




71   Id.
72   Id.
73   Pl. Exh. 1, at 20.
74   Pl. Exh. 150, at 28 (Dec. 10, 2015).
75   Pl. Exh. 1, at 56.
76   Tr. at 138:10:23 (Dr. Dees).




                                       Page 15 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 16 of 75




testified that the field considers these tests the “gold standard.” 77 Even the

Defendant’s literature reveals neuropsychological testing is “high[ly]

sensitive and specific for detection of dementia.” 78 Importantly, that same

literature states that causal determinations are more reliable when there

are—like in this case—multiple, sequential neuropsychological tests

performed. 79

     Moreover, Dr. Schmidt received no special advantage by virtue of his

background in psychology. 80 A neuropsychologist tailors the specific battery

to the patient’s specific presenting problem. 81 In fact, Plaintiff’s expert Dr.
Robert Thoma spent hours just talking to him to tailor testing to Dr.

Schmidt. 82




77   Tr. at 137:24–138:7 (Dr. Thoma); 153:1–10 (“volumes and volumes of research”
     backs up these tests); 171:23–171:6.
78   Tr. at 58:3–60:4 (July 21, 2020) (Dr. Chalela).
79   Id. at 60:13–61:5.
80   Neuropsychologists get specialized training and education above and beyond
     clinical psychologists. Tr. at 164:17–165:4 (Dr. Thoma).
81   Tr. at 139:8–14 (Dr. Dees).
82   Tr. at 166:10–23; see also Tr. at 186:23–187:8 (being a psychologist gives Jerry
     no specific advantage than any other person). Dr. Robert Thoma is a
     neuropsychologist and professor of neuropsychology at the University of New
     Mexico School of Medicine’s Department of Psychiatry. He received a masters
     and a doctorate in Clinical Psychology from the University of New Mexico. He
     has over twenty years of experience in clinical psychology. Dr. Thoma also has
     significant experience in advanced neuro-imaging techniques. For example, he
     was a postdoctoral fellow in neuropsychology and neuroimaging at the Center for
     Advanced Medical Technologies, in the Department of Radiology at the
     University of Utah. And he is published and has presented hundreds of times in
     the area of clinical neuropsychology. Pl. Exh. 8 (Dr. Thoma CV).




                                      Page 16 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 17 of 75




     1.2.   Treating doctors concluded the wreck caused brain damage

     In the first set of testing, Dr. Wayne Dees subjected Jerry Schmidt to a

neuropsychological battery of tests lasting two days. 83 These tests showed Dr.

Schmidt’s intellectual functioning fell in the superior range, with an IQ

surpassing the 91st percentile. He also demonstrated highly developed

abilities in the areas of math, spelling, and reading. However, the results

showed a discrepancy between his intellectual and academic functioning

when compared to memory and cognitive testing. Dr. Dees concluded that the

results of the neuropsychological evaluation are consistent with symptoms of

a Major Neurocognitive Disorder, secondary to traumatic brain damage.

     Then, over the course of the next year, Dr. Raymond prescribed for Dr.

Schmidt over forty-seven (47) visits to cognitive therapy. 84 However, Dr.
Schmidt continued to present to his providers with issues related to his

traumatic brain damage, including memory issues, anxiety, personality

change, and difficulty concentrating. 85 In fact, by January 2016, Dr.

Raymond wrote Jerry Schmidt a jury-excuse letter, certifying that he was

“significantly impaired” due to post-concussive syndrome. 86 She believed that

Jerry could not serve on a jury because of his cognitive deficits.

      After the year of cognitive therapy, Dr. Raymond referred Jerry Schmidt

back to Dr. Dees for yet another battery of neuropsychological tests. 87


83   Pl. Exh. 1, at 20–32 (November 16 & 25th, 2015).
84   Pl. Exh. 150, at 28 (Dec. 10, 2015).
85   Pl. Exh. 1, at 33-70.
86   Pl. Exh. 150, at 74 (Jan. 29, 2016).
87   Pl. Exh. 1, at 56.




                                       Page 17 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 18 of 75




Specifically, Dr. Raymond referred him for this re-evaluation due to “ongoing

concerns with memory, mental confusion, and concentration post motor

vehicle accident, where he suffered a closed head injury.” 88 The testing

revealed an improvement from the immediate-post wreck testing, but also

showed that Dr. Schmidt continued to exhibit neurocognitive problems

secondary to the closed head injury. 89 The results were still a significant

decline from Dr. Schmidt’s premorbid level of functioning, given his

educational and work history. 90

     1.3.   Plaintiff’s expert testing revealed the extent of the brain
            damage and its cause

     Next, working in concert with Plaintiff’s other neuropsychologist expert,

Dr. Erin Bigler, Dr. Thoma administered a series of neuropsychological tests

on Dr. Schmidt over the course of two days in 2018. 91 His test results showed

that Dr. Schmidt functioned two to three standard deviations below the

population average. 92 Further, Dr. Thoma concluded to a reasonable degree of

medical certainty that Dr. Schmidt suffered cognitive deficits in reaction

time, motor speed, sustained attention, learning and memory, and

confrontation naming. 93 For example, the wreck moderately to severely



88   Pl. Exh. 1, at 65.
89   Id. at 56-69. Jerry had high average to superior premorbid testing based on the
     objective tests performed. Tr. at 154:18–21, 155:4–12 (Dr. Dees); Tr. at 174:10–19
     (testing based on 2000 people in Jerry’s age range).
90   Pl. Exh. 1, at 66.
91   Tr. at 167:3-5 (Dr. Thoma).
92   Id. at 195:13.
93   Id. at 177:22-178:1; 181:22-24; 183:3-7; 185:21-22.




                                      Page 18 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 19 of 75




impaired Jerry’s memory, to the point where 99 percent of healthy people

would score better than him. 94 Similarly, Jerry’s attention and reaction time

fell below 99 percent of healthy people. The wreck severely impaired his

reaction time. 95 Fine motor control tests showed lateralized brain damage

from the wreck as well. 96 As a result of the deficits fully described at trial,

Plaintiff’s brain damage makes it more likely he will make hazardous errors

regarding self-help, self-care, home management, food and safety. 97




94   Id. at 175:18–176:6, 177:24–178:1; 182:8–10 (Jerry’s “ability to learn and encode
     new information is far below where it should be.”).
95   Id. at 183:3–10.
96   Id. 184:5–185:13.
97   Tr. at 470:19-25 (Dr. Bigler); Tr. at 173:16–176:14; 185:14–25 (Dr. Thoma).




                                      Page 19 of 75
     Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 20 of 75




                  Figure 1 The test results administered by Dr. Thoma show
              significant cognitive problems caused by the car wreck.

     Moreover, Dr. Thoma observed in Dr. Schmidt an intention tremor and

problems with gait and balance, which suggested to him that the wreck

caused injury to the pontine-cerebellar motor control system. 98 Based on the
records and their examination, and to a reasonable degree of certainty, Dr.

Thoma testified that his findings are consistent with a hit by an airbag and

suffering a coup-contrecoup brain injury. 99




98   Tr. at 184:5-185:13 (Dr. Thoma).
99   Id. at 196:10-16.




                                         Page 20 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 21 of 75




 2.      Sequential brain MRIs show the damage process.

      Plaintiff’s neuroradiologist expert, Dr. Travis Snyder, reviewed three sets

of images. 100 He reviewed an MRI of Dr. Schmidt taken pre-morbidly, in

2013. He reviewed the 2015 MRI taken almost immediately after the wreck.

And he reviewed an MRI taken in 2018 as a part of this legal case. He also

reviewed the medical records, neuropsychological testing results, and other

objective tests such as EEG, MEG, and plain radiology. Based on this review,

Dr. Snyder concluded to a reasonable degree of medical certainty that the

motor vehicle wreck on October 15, 2015 caused the cognitive deficits faced

by Dr. Schmidt today. 101

      The Court finds Dr. Snyder qualified and credible. 102 Notably, the only

neuroradiological testimony came from Dr. Snyder. Moreover, Dr. Snyder has

a research and clinical focus on traumatic brain damage. Dr. Snyder took the

Court through the underlying images in a live demonstration, providing more

of Jerry Schmidt’s imaging than any defense expert. The Court also learned

that Dr. Snyder does not personally profit from legal consulting he does for




100   Tr. at 44–60 (Dr. Snyder).
101   Id. at 45:11-15.
102   Dr. Travis Snyder is a board-certified radiologist with a certificate of added
      qualification (CAQ) in neuroradiology. Dr. Snyder graduated with a medical
      degree from Touro University Medical School in Las Vegas, Nevada. He has
      internships and residencies at Michigan State University, and the University of
      Miami. He is licensed to practice medicine in Michigan, Florida, Nevada,
      Arizona, and California. Dr. Snyder has an extensive neuroradiological clinical
      practice. See Pl. Exh. 9 (Snyder CV).




                                      Page 21 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 22 of 75




this or any other case. All money he receives as a result of his legal

consulting is used to fund research into traumatic brain damage. 103

      In examining the three MRI images, Dr. Snyder confirmed that the basic

sequences (FLAIR and T2) are structural and standard across MRI scanners.

So, they are directly comparable. Dr. Snyder testified that he compares

images in his practice—like he did in this case—twenty to thirty times a

day. 104 Dr. Snyder testified that there were no clinically significant changes

between the 2013 and 2015 MRIs, and his conclusion is consistent with and

supported by every other radiologist that reviewed the films in this case. 105
Indeed, the treating radiologist performed the same comparison and reached

the same conclusion. 106

      In contrast, the ventricles between 2015 to 2018 are “markedly bigger.” 107

Since the death of brain tissue causes the ventricles to expand, ventricle

enlargement in Plaintiff’s brain is clinically significant. 108 Dr. Snyder

testified the brain shrunk at a “very abnormal rate” between the 2015 and

2018 scans. 109 Unfortunately, ventricular enlargement is a very poor




103   Tr. at 40:9-13, 41:6-21, 42:4-22 (Dr. Snyder).
104   Id. at 70:11–25.
105   Id. at 82:9–18; 94:13–15 (imaging shows no clinically significant difference in Dr.
      Schmidt’s hippocampus).
106   Pl. Exh. 1, at 16 (2015 MRI Report).
107   Tr. at 78:9–79:6 (Dr. Snyder).
108   Id. at 79:11–25.
109   Id. at 80:1–14.




                                        Page 22 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 23 of 75




prognostic indicator associated with poor outcome. 110 After taking the Court

from the Sylvian fissure through every slice of the 2018 images, Dr. Snyder

testified that you see brain tissue death, “secondary to injury.” 111

      Finally, between 2015 and 2018, the imaging shows clinically significant

hippocampal atrophy. 112 On the imaging, the hippocampus shrunk and the

cerebrospinal fluid space has “increased dramatically,” in what Dr. Snyder

described as a “fairly devastating hippocampal injury.” 113 Dr. Snyder took the

court through a study of trauma patients which found that a reduction in

hippocampal volume and lateral ventricular enlargement were significantly

associated with impaired memory functions, memory complaints and

executive functions. 114 Dr. Snyder’s testimony even revealed that the
Government’s exhibits are consistent with significant brain atrophy induced

by TBI. 115




110   Id. at 80:1–15.
111   Id. at 80:23–81:13.
112   Id. at 91:8–24.
113   Id. at 93:13-19.
114   Id. at 85:2-86:7 (discussing Pl. Exh. 57).
115   Id. at 90:3-91:3 (discussing Def. Exh. 69, at 6).

                                        Page 23 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 24 of 75




      The Court agrees that the findings on the images between 2013 and 2015

are almost identical. Stated another way, Dr. Schmidt’s brain showed no




      Figure 2 Dr. Snyder demonstrated brain atrophy in Jerry Schmidt


changes between 2013 and 2015, including organic brain damage,

Alzheimer’s, or other dementias. However, between 2015 and 2018, Dr.

Snyder identified, and the Court actually saw, visible brain damage that

illustrated Plaintiff’s brain shrinking at a very abnormal rate:

      In contrast, every defense expert had access to this imaging but chose not

to look at it before reaching opinions that contradict the treating radiologist

and Dr. Snyder. Instead, defense experts looked at a handful of screenshots,

generated from the 4,031 slices of brain imaging in evidence. 116 Dr. Snyder

testified that looking at screenshots “would be malpractice” in the clinical

context. 117



116   See Pl. Exhs. 161, 162, 163 (CDs containing underlying images).
117   Tr. at 82:22–83:3 (Dr. Snyder).




                                            Page 24 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 25 of 75




      At best, Defense expert testimony was inconsistent. For example, initially,

Dr. Chalela had no criticisms of Dr. Snyder’s imaging interpretation. 118 Yet,

the Government provided no explanation for why Dr. Chalela took a

diametrically opposite view in trial and did so entirely on the basis of

screenshots of MRI imaging, rather than viewing the actual films. 119 In any

event, Defense experts deviated from standard medical practice. For example,

even though in his clinical practice Dr. Chalela examines a patient before

diagnosing him, he expects the Court to accept his diagnosis for Jerry

Schmidt without ever meeting the man. 120 See Kumho Tire Co. Ltd. v.
Carmichael, 526 U.S. 137, 152 (1999) (the Court must ensure that the expert

employs “in the courtroom the same level of intellectual rigor that

characterizes the practice of an expert in the relevant field”). Second, Dr.

Chalela testified that he would normally look at the images in his clinical

practice “[i]f they are available and I have time.” 121 Since they were available,

the Court can only conclude that Dr. Chalela did not take the time to review

these images.


 3.      MEG & EEG Testing.

      Beyond the objective neuropsychological testing and MRI scans, multiple

tests corroborated Dr. Schmidt’s post-concussive traumatic brain damage

diagnosis. For example, on March 7, 2016, his treating neurologist, Dr.



118   Tr. at 66:4-11 (July 21, 2020) (Dr. Chalela).
119   Id. at 21:5-9.
120   Id. at 68:6-10.
121   Id. at 68:3-6.




                                        Page 25 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 26 of 75




Raymond, administered an EEG. 122 The EEG showed a focal structural

abnormality and cortical irritability. And again, on October 3, 2016 she

ordered a second EEG. This one confirmed the same focal structural

abnormality seen on the last EEG. 123

      Plaintiff’s expert, Dr. Jeffrey Lewine, also subjected Dr. Schmidt to

extensive MEG and EEG testing. The Court finds Dr. Lewine’s testimony and

testing reliable. Dr. Jeffery Lewine is Professor of Translational Neuroscience

at the Mind Research Network and an Adjunct Professor of Psychology and

Neurology at the University of New Mexico. 124 The Mind Research Network
is a non-profit research institute located on the University of New Mexico

campus. 125 Their facilities provide access to multiple imaging modalities,

including MRI, fMRI, EEG, and Magnetoencephalography (MEG). 126 Dr.

Lewine has published over 60 peer-reviewed scientific articles, authored the

leading textbook Functional Brain Imaging, and has research funding from

federal agencies including NIH, NSF, DARPA, DoD, and DoE. 127

      Dr. Lewine has a bachelors, masters, and Ph.D. from the University of

Rochester, with the latter two degrees from the School of Medicine. 128

Following his doctorate, Dr. Lewine worked as the Director’s Fellow at the



122   Pl. Exh. 1, at 35.
123   Id. at 55.
124   Pl. Exh. 7 (Dr. Lewine CV).
125   Tr. at 223:19-22 (Dr. Lewine).
126   Id. at 225:5-25.
127   Id. at 230:19-231:8; 401:12-16
128   Pl. Exh. 7.




                                       Page 26 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 27 of 75




Los Alamos National Laboratory in Biophysics and Neuroscience. 129 And Dr.

Lewine has nearly three decades of experience, training, and education in

neuroscience and neuroscience testing modalities. 130

      Over the course of a week in June 2018, Dr. Lewine and his team

subjected Dr. Schmidt to a series of objective tests: EEG, qEEG, MEG,

qMEG, MRI volumetric testing, audiology testing, and behavioral testing. 131

He testified that he used multiple modalities to determine if a convergent

validity exists in the mechanism of injury. 132 Stated another way, no one test

is both highly specific (i.e., correctly identifying individuals without a

particular condition as not having that condition) and highly sensitive (i.e.,

correctly identifying a particular condition in someone who truly has that

condition). 133 But when a neuroscientist combines multiple modalities, they
converge on a valid mechanism of injury. 134 Based on his testing, Dr. Lewine

reached four primary conclusions to a reasonable degree of neuroscientific

certainty.

      First, Dr. Lewine concluded the testing showed overwhelming evidence of

a traumatic brain injury based on structural and functional assessments: 135




129   Id.
130   Id.
131   Tr. at 289:10-14 (Dr. Lewine).
132   Id. at 250:14-24.
133   Id. at 253:18-254:7.
134   Id.
135   Id. at 243:5-8.




                                       Page 27 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 28 of 75




           •   The behavioral testing showed impaired paired-associates
               learning, mildly impaired impulse control, and impaired
               inter-hemispheric integration; 136

           •   The EEG testing—consistent with the treating doctor’s EEG
               testing—showed abnormal bitemporal slowing, and
               impaired functional connectivity as indexed by abnormally
               low coherence, especially in inter-hemispheric
               derivations; 137

           •   The MEG showed abnormal dipolar slow wave activity and
               sharp waves arising from the left temporal lobe; 138 and

           •   Dr. Snyder’s MRI findings showed evidence of substantial
               atrophy between 2015 and 2018 at a rate beyond
               expectations for normal aging. 139

      Dr. Schmidt’s imaging reveals that the right and left halves of his brain

are not talking to each other properly—a sign of “colossal damage.” 140 Second,

Dr. Lewine concluded the observations across assessments show convergent

validity. 141 In support, Dr. Lewine offered peer-reviewed treatises that

definitively link delayed memory processing to hippocampal and associated




136   Id. at 281:7-11; 283:10-24.
137   Id. at 274:7-9; 275:17; 276:6-14.
138   Id. at 264:14-25; 269:4-8.
139   Id. at 290:20-24.
140   Id. at 284:2-4.
141   Id. at 299:25-300:4.




                                          Page 28 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 29 of 75




temporal lobe networks. 142 Dr. Lewine also provided the Court reliable

medical journals on the same. 143

      Third, Dr. Lewine concluded—and the Court agrees—that the overall

profile is most consistent, to a reasonable degree of neuroscientific certainty,

with traumatic brain damage caused by the wreck in October 2015. 144 Fourth

and finally, to a reasonable degree of neuroscientific certainty, Dr. Lewine

opined that Dr. Schmidt’s clinical and neurobiological status was

compromised by traumatic brain damage sustained in the wreck in October

2015. Dr. Lewine demonstrated the mechanism of injury was most likely a

secondary cascade of neuroinflammation and excitotoxic events that resulted

in transient but significant loss of cells throughout the brain, especially in the

hippocampus. 145

      In reaching his opinions, Dr. Lewine not only used an acceptable method,

but based on scientific literature provided to the Court, employed the

preferred method for accurately diagnosing TBI—convergent validity: 146




142   Id. at 254:15-255:2 (citing Pl. Exh. 48); 256:9-16 (citing Pl. Exh. 42); 257:25-
      258:11 (citing Pl. Exh. 49); 259:7-12 (citing Pl. Exh. 80); 262:21-263:2 (citing Pl.
      Exh. 86); 265:13-266:2 (Pl. Exh. 85); 267:13-15 (Pl. Exh. 97); 268:10-22 (Pl. Exh.
      97); 302:11-18 (citing Pl. Exh. 50)
143   Id. 256:13-16, 259:7-12 (Journal of Neurotrauma); 258:7-11 (Journal of
      Neuropsychiatry, Clinical Neuroscience); 267:13-15 (Neuroimage Clinical
      Journal); 268:20-22 (Journal of Heat Trauma & Rehabilitation).
144   Id. at 243:9-14.
145   Id. at 271:2-8.
146   Pl. Demonstrative Exh. 211, at 6.

                                        Page 29 of 75
   Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 30 of 75




       Figure 3: convergent validity combines multiple modalities, taking information from all
   available sources to identify the cause of injury.


   In contrast, the Government’s experts did not review all available

evidence, did not perform testing on Dr. Schmidt, and did not examine him

whatsoever.



         PRE-EXISTING RISK FACTORS FOR INJURY

   Defendant correctly notes that most traumatic brain injuries (or

concussions) resolve spontaneously. But Defendant admits that not all do. In

fact, some post-concussive patients never recover. For example, the

Defendant’s expert Dr. Loftus wrote a book that explains, “patients with

prolonged symptom recovery greater than one to two years have




                                          Page 30 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 31 of 75




demonstrated little chance for complete recovery.” 147 Experts from both sides

of the aisle agree on this basic principle of brain damage science. 148


 1.      Secondary Cascade Traumatic Damage Process

      Plaintiff’s experts opined that a “secondary cascade” causes some patients

permanent damage. This series of problems, known as the “second injury

cascade,” damages processes down to the cellular level, such as the release of

excited transmitters, disruption of blood brain carrier, changes in glucose

metabolism, and most importantly, triggers a neuro-inflammatory response

that develops in the weeks following a primary injury. 149 Defense experts
confirmed this mechanism of damage. 150 Dr. Loftus’ book also explained how

primary and secondary damage occurs in traumatic brain injury patients. 151

      So, the primary injury to Dr. Schmidt occurred in the car on October 13,

2015. 152 And the secondary injury occurred over the course of weeks following

the wreck. 153 Importantly, the Government concedes that Jerry Schmidt’s




147   Tr. at 919:9–16 (Dr. Loftus).
148   E.g., Tr. at 95:18–22 (Dr. Snyder); Tr. at 150:18–22 (Dr. Dees); Tr. at 196:17–
      197:7 (Dr. Thoma); Tr. at 769:10-18 (Dr. Chalela); Tr. at 919:9–16 (Dr. Loftus).
149   Tr. at 271:2-7 (Dr. Lewine).
150   E.g., Tr. at 738:11–21 (Dr. Chalela); “forces involved in the wreck totaled Dr.
      Schmidt’s car,” Dkt. No. 74, at 2 ¶ 14 (Stipulations).
151   Tr. at 97:5–99:1 (Dr. Snyder) (referring to Gov’t. Exh. 92, at 151).
152   Tr. at 147:21–148:8 (Dr. Dees explaining the acceleration-deceleration injury in
      the wreck); Tr. at 270–271 (Dr. Lewine).
153   Tr. at 96:6–17 (Dr. Snyder testified that “atrophy does not occur immediately
      following a traumatic event;” instead, atrophy takes weeks to months to appear
      and stabilizes after that time. ).




                                        Page 31 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 32 of 75




cognitive problems are real, significant, and absolutely life altering. 154

Instead, like Rufo v. United States, No. 18-2138, 2020 WL 968973 (C.D. Cal.

Feb. 28, 2020) (over $4 million FTCA verdict for mild TBI in individual with

numerous pre-existing conditions), the Government’s entire case hinges on

Dr. Schmidt’s medical history prior to the wreck.

      In actuality, Jerry Schmidt’s pre-existing conditions made him vulnerable

to trauma and “gave him very little functional reserve for when he had a

traumatic brain injury.” 155 Even the Government’s own expert—Dr. Loftus—

explains in his book how a patient’s pre-existing medical history creates the

very conditions for secondary cascade. 156 In trial, Plaintiff created a checklist
of the pre-existing conditions—like depression, PTSD, and ADD—that Dr.

Loftus admitted were risk factors for the secondary cascade:




154   Tr. at 766:20-22 (Dr. Chalela); Tr. at 920:7-9 (Dr. Loftus).
155   Tr. at 131:25–132:4 (Dr. Snyder).
156   Tr. 909–915 (Dr. Loftus).

                                        Page 32 of 75
    Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 33 of 75




     Figure 4 Demonstrative aide created during the cross examination of Dr. Loftus, explaining his
testimony that Jerry Schmidt had multiple risk factors that caused what would otherwise be a transient
injury to become permanent brain damage.




                                            Page 33 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 34 of 75




      For the purposes of Plaintiff’s outcome, ‘mild’ TBI is a misnomer. In fact,

the literature states only a “weak relationship” between the severity of

primary trauma (i.e., car wreck) and outcome. 157 And “this discrepancy

between the primary injury severity and cognitive outcome reflects the

inadequacy of the primary severity to describe the whole spectrum of TBI

[and] the complexity of the recovery.” 158


 2.      Fact-Witness testimony confirms Plaintiff’s experts’
         conclusions.

      But just as important, the Government’s version of events does not line up

with the evidence. Had Dr. Schmidt experienced this cognitive decline for

over five to ten years before the wreck, why did his close friends and family

not notice it? Multiple friends and family members testified on behalf of the

Plaintiff. For example, Dr. Dobyns practiced medicine alongside Plaintiff for

over thirty years and considered Dr. Schmidt to be one of his closest

friends. 159 Another close friend, Marie Wilborn, testified that before the

wreck Plaintiff’s memory was “very, very sharp” despite his age. 160 Before the

wreck, not a single person in Plaintiff’s life observed a condition that




157   Tr. at 88:5–18 (Dr. Snyder) (citing Pl. Exh. 57).
158   Id. at 88:13–18. Dr. Snyder also testified that studies have shown “the initial
      severity and the initial symptoms do not correlate well with long-term
      outcomes.” Id. at 88:22–89:3.
159   Tr. at 516:2-9 (Dr. Dobyns).
160   Tr. at 499:16 (Marie Wilborn).




                                        Page 34 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 35 of 75




prevented him from doing what he loved—practicing psychology. 161 But all of

that changed after the wreck. 162

      And Jerry Schmidt’s son, Wesley Schmidt, testified that they see each

other three to five times a week and have been close his entire life. 163

Likewise, Jerry Schmidt’s brother talks to him daily. 164 Both noticed a stark

change in cognitive abilities—a “black and white” change—after the wreck. 165

In sum, the Government provided no plausible reason why, if these pre-

existing conditions caused the injury, no friend or family member noticed

these problems before the wreck. In contrast, Plaintiff’s experts opined, and

defense experts conceded, that the pre-existing conditions are risk factors for

permanent brain damage in this type of wreck.

      On this issue, the case has similarities to Koch v. United States, 857 F.3d.

267 (5th Cir. 2017). On appeal, the Government argued that the District

Court erred by finding factual and legal causation where the Government

offered contrary evidence through rebuttal experts and prior medical records.

Koch, 857 F.3d at 275. In affirming the District Court, the Fifth Circuit

endorsed the lower court’s reasoning—that when choosing between two

competing causation theories, crediting lay witness testimony is proper.

Koch, 857 F.3d at 276 (District Court “credited the testimony of Koch, his

wife, and his supervisor, all of whom bore witness to the fact that prior to his



161   E.g., id. at 518:3-7; 520:8–13 (never noticed cognitive or forgetfulness issues
      before the wreck, only after).
162   Id. at 518:8-11; 501:2–3.
163   Tr. at 606:11–18 (Wesley Schmidt).
164   Tr. at 559:10–23 (James Schmidt).
165   Tr. at 574:2–7 (James Schmidt); Tr. at 609:13–24 (Wesley Schmidt).

                                        Page 35 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 36 of 75




accident…Koch was not disabled but was active in his job…at home, and

socially”). The lay witness testimony was incompatible with the

Government’s preexisting condition theory, so the court rejected the theory

altogether. Id.

      For the same reasons, the Court finds that the Government’s dementia

theory lacks merit in light of the substantial lay witness testimony to the

contrary. The friends, family, and coworkers “bore witness to the fact that

prior to the accident,” Dr. Schmidt was still practicing psychology,

independently living at home, and certainly was social. Koch, 857 F.3d at

276. The Court credits their testimony accordingly and concludes that the

pre-existing conditions made Jerry Schmidt particularly vulnerable to

permanent brain damage.



                                    CAUSATION

      Plaintiff’s causation theory was straightforward. Plaintiff argued that the

wreck caused a mild traumatic brain injury consisting of two phases—a

primary injury and a secondary cascade injury. 166 The primary injury,

Plaintiff argued, was the concussive state immediately following the wreck

when Plaintiff’s head and neck suddenly thrashed forward and backward.

The secondary cascade injury consisted of a constellation of brain

abnormalities that developed in the days and weeks after the wreck. Plaintiff

acknowledged the presence of possible preexisting issues such as memory loss

and high blood pressure but argued that Dr. Schmidt’s brain and cognitive




166   See supra, Pre-existing Risk Factors for Injury, at pg. 28

                                       Page 36 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 37 of 75




function before and after the wreck establish by a preponderance standard

that the wreck, rather than any preexisting issues, explain Plaintiff’s

impairment.

      On the other hand, Defendant’s causation theory was rather unusual. The

Government took the arduous position that Plaintiff suffered no injury

whatsoever. To explain why then Plaintiff’s mental state is permanently and

significantly impaired, the Government suggested a host of possible

explanations that the Court will analyze further below.


 1.      The Government caused brain damage to Jerry Schmidt

      Multiple experts concluded, and the Court agrees, that to a reasonable

degree of medical certainty the wreck caused traumatic brain damage. 167 And




             Figure 5 Demonstration of agreement on causation. Blue dots represent Plaintiff's
         experts; red dots represent Defense experts; and green dots represent treating doctors.




167   Tr. at 95:3–6, 118:5–17 (Dr. Snyder); Tr. at 141:16–19 (Dr. Dees); Tr. at 196:5–16
      (Dr. Thoma); Tr. at 243:5–14 (Dr. Lewine).

                                             Page 37 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 38 of 75




there was universal agreement upon the premises that form the foundation of

this conclusion:

      Both sides agree that a normal CT or MRI does not rule out brain damage

in Jerry Schmidt. 168 The imaging shows that between 2015 and 2018, Dr.

Schmidt has atrophy in multiple areas of his brain. 169 Atrophy occurs where

brain cells die and the brain shrinks. 170 In Jerry’s case, millions of neurons

have died, upwards of 20–30 percent of his brain. 171 Dr. Snyder went through

examples of literature that link atrophy in the brain to traumatic brain

damage. 172 And the atrophy seen on the films between 2015 and 2018 are
beyond all expectations for normal aging. 173 Finally, patients with prolonged

symptom recovery greater than two years have demonstrated little chance

toward complete recovery. 174 Once brain cells die, they do not regenerate. Dr.

Snyder testified that he does not expect Jerry to recover the function that

was lost following the wreck. 175




168   Supra, notes 42, 43 & accompanying text, at pg. 11.
169   Tr. at 95:12–14 (Dr. Snyder)
170   Id. at 83:17–21.
171   Id. at 83:22–84:3.
172   Id. at 84:9–25.
173   Id. at 95:15–17.
174   Tr. at 95:18–22 (Dr. Snyder); Tr. at 150:18–22 (Dr. Dees); Tr. at 196:17–197:7
      (Dr. Thoma).
175   Tr. at 96:2–5 (Dr. Snyder). Dr. Dees testified that most of the improvement
      following traumatic brain damage occurs in the first year. Tr. at 150:6–14.




                                       Page 38 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 39 of 75




 2.      The lone VA record does not break the causal chain

      The evidence presented at trial does not support the Government’s theory.

First, Jerry Schmidt was not incapacitated or disabled prior to the wreck. 176

The fact witnesses at trial confirmed that Jerry Schmidt had no incapacity or

disability prior to the wreck. 177 No treating provider or physician prior to the

crash diagnosed him with dementia, Alzheimer’s disease, or stroke. 178

      Plaintiff presented credible evidence that Jerry Schmidt’s pre-existing

conditions, without the car wreck, were the type that would not inevitably

worsen. 179 In fact, in the months prior to the wreck, the treatment the VA

provided—addressing his depression and sleep—was designed to reverse

these issues. 180 And the evidence showed that the VA’s treatment worked. Dr.

Schmidt returned to the VA for his one month follow up visit. At this visit,

the records show that Dr. Schmidt reported improvement. 181 Instead, Jerry

Schmidt’s pre-existing conditions made him particularly vulnerable to

permanent traumatic brain damage. 182




176   See Koch, 857 F.3d at 273.
177   Tr. at 617:8–10 (Wesley Schmidt); Tr. at 499:8–22 (Marie Wilborn); Tr. at 518:3–
      11 (Robert Dobyns); Tr. at 568:13–16 (James Schmidt).
178   Tr. at 814:10–15, 814:25–815:3 (Dr. Vidouria); Tr. at 1311:15–1312:1 (Dr. Boone).
179   E.g., Tr. at 458:16–23, 459:9–13. (Dr. Bigler testifies that preexisting condition is
      treatable and reversible).
180   Id. at 459:18–25.
181   Pl. Exh. 160, at 8 (“He states that he has been doing fairly well since [his] last
      visit, sleep and improved when he self-decreased [his sleep medication]…he
      denies a depressed mood [and] all other clinical features of depression.”).
182   Supra, Pre-existing Risk Factors for Injury, at pg. 28.




                                        Page 39 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 40 of 75




      In making its pre-existing conditions argument, the Government relies

heavily on one visit to the VA in 2015. The Court notes that the complaints

Dr. Schmidt presented to his providers were subjective. Even so, the VA was

not concerned enough to order any objective testing. For example, Dr.

Raymond, following the wreck, referred Dr. Schmidt three sperate times to

neuropsychological testing, 183 and referred him to get EEG and MRI scans. 184

In contrast, the VA attributed his concerns to depression and did not refer

him to neuroimaging, neuropsychology, or even neurology. 185 Moreover,

multiple doctors, including treating providers, reviewed the VA records but

still concluded that Jerry’s Schmidt’s cognitive problems resulted from the

car wreck. 186



                   ALTERNATIVE POSSIBLE CAUSES

      After reviewing the trial record, the Court concludes that Plaintiff’s

experts went through all possible alternative causes of Dr. Schmidt’s current

problems and ruled them out to a reasonable degree of probability. The Court

finds this testimony credible and persuasive.




183   Tr. at 57:13–15 (July 21, 2020) (Dr. Chalela).
184   Pl. Exh. 1, at 14 (MRI Referral); Pl. Exh. 150, at 24 (EEG referral), 17 (EMG
      referral), 13 (second EEG referral).
185   Tr. at 51:22–52:1, 54:18–25 (July 21, 2020) (Dr. Chalela); see also Tr. at 209:24–
      210:12 (Dr. Thoma).
186   Tr. at 130:10–132:9 (Dr. Snyder); 156:17–158:11 (Dr. Dees); Tr. at 200:15–201:16
      (Dr. Thoma testifies that the VA records do not constitute objective evidence).




                                       Page 40 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 41 of 75




 1.          Organic Dementias

      1.1.     No organic dementia caused Plaintiff’s harm

      Dr. Snyder testified that he ruled out Alzheimer’s or other dementias

because (1) it would be “quite coincidental” that such a disease would hit

right after the wreck, (2) the atrophy seen on Jerry’s films is “too rapid” for

organic dementias, and (3) these diseases atrophy specific parts of the brain,

whereas Jerry has global atrophy. 187 For example, frontal temporal dementia

causes atrophy in the frontal and temporal regions of the brain, whereas

Jerry’s brain scans show atrophy globally. 188 Likewise, Alzheimer’s dementia

causes atrophy focused in the temporal and parietal lobes. 189 In essence,

Plaintiff’s imaging revealed “too much” atrophy to fit aging, dementia or

Alzheimer’s. 190 And one of the Government’s experts agreed. 191

      Dr. Snyder also considered and ruled out vascular dementia, which is a

common problem that he sees in his clinical practice. Since vascular dementia

manifests with strokes throughout the brain, Dr. Snyder took the Court

through the imaging, which showed no evidence of stroke. 192 Next, Dr.

Snyder showed the Court an example from peer-reviewed literature on




187   Tr. at 105:7–107:25 (Dr. Snyder).
188   Id. at 111:17–16.
189   Id. at 106:21–107:10.
190   Id. at 106:13.
191   Tr. at 922:2-6 (Dr. Loftus) (testifying that atrophy across 2015-2018 images
      exceeds all expectations for normal aging).
192   Tr. at 113:2–16 (Dr. Snyder); Tr. at 211:6–9 (Dr. Thoma testifies to the same).




                                       Page 41 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 42 of 75




vascular dementia, which looked nothing like Jerry’s imaging. 193 Finally,

after a thorough review of the medical records in this case, the Court cannot

find a single treating provider who diagnosed Dr. Schmidt with any type of

stroke—small or large. Defense experts conceded this point. 194

      Next, the treating neuropsychologist testified that Dr. Schmidt’s

neuropsychological testing showed improvement in some domains between

2015 and 2016, which he attributed to the cognitive rehabilitation therapy

done between the tests. 195 These improvements correlate with traumatic

brain injury rather than dementia or other decline. 196




    Figure 6 Dr. Thoma charted the neuropsychological test results over the years. They show either
stability of test results, or improvement in some domains. Trial testimony proved dementias over the
same time frame would show a gradual decline.




193   Tr. at 114:1–115:12 (Dr. Snyder).
194   E.g., Tr. at 1311:24–1312:1 (Dr. Boone).
195   Tr. at 151:18–25 (Dr. Snyder).
196   Id. at 152:1–6; see also Tr. at 192:11–195:13 (Dr. Thoma charts results over three
      sets of tests).




                                            Page 42 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 43 of 75




      Combining imaging with neuropsychological testing, Dr. Lewine testified

that Plaintiff’s change is not explained by normal aging, neurocognitive

dementia, or Alzheimer’s. 197 Most dementia processes are gradual, whereas

here, the evidence suggests something very dramatic happened that was not

present before the crash. 198

      Finally, not a single treating physician ever diagnosed Dr. Schmidt with a

cognitive disorder before the wreck. 199 In fact, Plaintiff’s visit with the VA

shortly before the crash did not prompt his providers to diagnose Plaintiff

with a cognitive disorder. 200 Instead, Plaintiff’s medical history was classified
as “pseudodementia” related to neuropsychiatric factors. 201 But they didn’t

recommend further consultation or testing. 202 And in the last visit before the

wreck, Dr. Schmidt showed so much improvement that the VA decided he did

not need a close follow up. 203 Plaintiff’s medical records from before the

accident simply concern self-reported memory loss. On cross examination, the

Government’s neurologist admitted that self-reported memory loss “does

not…correlate with subsequent development of dementia.” 204 If the data do

not support the connection, why should the Court?




197   Tr. at 292:14-18 (Dr. Lewine).
198   Id. at 292:8-13.
199   Tr. at 1311:18-20 (Dr. Boone).
200   Tr. at 985:4-8 (Dr. Vidouria).
201   Tr. at 460:9-10 (Dr. Bigler).
202   Id.
203   Pl. Exh. 160, at 8–10.
204   Tr. at 749:16-19 (Dr. Chalela).




                                        Page 43 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 44 of 75




      1.2.   Traumatic brain damage actually causes dementia

      Contrary to the Government’s position, the evidence at trial actually

showed that traumatic brain injuries—like the one Dr. Schmidt suffered—

cause dementia. 205 Both Plaintiff’s literature and the Government’s

sponsored literature supports this conclusion. 206 Plaintiff also referred the

Court to the Barnes 2018 article concerning the matter. That article analyzed

a population of nearly 180,000 individuals diagnosed at the VA and found

that there was a two-fold relationship between TBI and dementia, even with

those patients who had no loss of consciousness. 207 Then, there was the Lee

article which showed even the mildest of traumatic brain injuries create a

“significant risk factor” for dementia. 208 Or take the Denmark study, which
looked at over 2.7 million people and found the same. 209

      In the end, the Defense experts had to concede that the literature linked

traumatic brain damage not only to dementia, but to vascular dementia

specifically. 210 The Court also concludes that the preponderance of the

evidence proves that Dr. Schmidt’s traumatic brain damage will cause, if it

hasn’t already, dementia.




205   Tr. at 89:14–90:2 (Dr. Snyder); Tr. at 152:6–13 (Dr. Dees).
206   E.g., Tr. at 89:7–24 (discussing Gov’t. Exh. 69, “Dementia resulting from
      traumatic brain injury.”).
207   Tr. at 89:14–24 (Dr. Snyder); Pl. Exh. 50 (Barnes article).
208   Pl. Exh. 79; Tr. at 809:14–810:4 (Dr. Vidouria).
209   Tr. at 810:5–20 (Dr. Vidouria); Pl. Exh. 82.
210   Tr. at 63:24–64:10 (July 21, 2020) (Dr. Chalela).




                                       Page 44 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 45 of 75




 2.       Hypertension

      Once again, Plaintiff’s imaging seriously questions the merit of this

theory. For hypertension to be plausible, Dr. Schmidt’s ventricles would not

dramatically change after the crash—but remain unchanged from 2013 to

2015. 211 The imaging enabled multiple experts to rule out hypertension as a

possible cause. 212 The Government never explains, nor can it explain, why

hypertension struck Dr. Schmidt with brain damage on the day of the wreck.

      To be sure, every Plaintiff expert considered whether hypertension was

the cause. Dr. Snyder considered hypertension but conclusively excluded it.

First, patients with hypertension-caused brain damage manifest

hemorrhages in the basal ganglia. Dr. Snyder showed the Court the basal

ganglia and pointed out that there was no indication of hemorrhages. Second,

Dr. Snyder testified Jerry’s imaging showed no lacunar infarcts: “He does not

have a single infarct.” 213 Third, patients with hypertension-caused brain

damage show progressive white matter disease. In Jerry Schmidt’s case, the

imaging showed white matter diseases, but Dr. Snyder took the Court

through the sequential imaging and showed the white matter remained

stable, not progressive. 214 And while he may have changed his tune at trial,

in deposition, Dr. Chalela testified that he could not conclude to a reasonable




211   Tr. at 210:22-211:5 (Dr. Thoma).
212   E.g., id.
213   Tr. at 116 (Dr. Snyder).
214   Id. at 115:15–116:22.




                                         Page 45 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 46 of 75




degree of certainty that the white matter changes caused Dr. Schmidt’s brain

damage. 215

      Finally, hypertension causes brain damage by causing strokes in the

brain. But again, Dr. Schmidt’s imaging was negative for stroke. 216 Dr.

Snyder also noted “there’s no support in the medical record” linking

hypertension to Dr. Schmidt’s atrophy. 217 Likewise, Dr. Lewine explained

that Plaintiff’s imaging and neuropsychological profile is inconsistent with

hypertension. 218 Not one treating physician even diagnosed Dr. Schmidt with

hypertensive strokes.

      The Court acknowledges that the Government’s proof aimed to establish

the following—that Plaintiff’s hypertension could explain his impairment.

But something that could explain his impairment does not mean the evidence

shows that it does explain his impairment. The Court finds that the timing,

the imaging, the medical records, and testimony credibly and persuasively

rule out hypertension as a potential cause of Dr. Schmidt’s cognitive issues.


 3.      Jerry Schmidt’s son’s death

      The Government also tried to blame Plaintiff’s son’s death as the cause of

some or all of Dr. Schmidt’s harm. In this way, the Government’s tactic has




215   Dkt. No. 108, at 10 (Mar. 5, 2020).
216   Tr. at 117:12–23 (Dr. Snyder); see also Tr. 210:13–211:1 (hypertension causing
      ventricular enlargement occurs over the course of years to decades, not at the
      rate seen in Dr. Schmidt).
217   Id. at 117:8-11.
218   Tr. at 292:14-18 (Dr. Lewine).




                                       Page 46 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 47 of 75




not changed since Rufo, where it tried to blame the Plaintiff’s mom’s death

four months after the wreck as the cause. 2020 WL 968973, at *1. Unlike

Rufo, Jerry Schmidt’s son passed a year after the wreck. 219 The timing makes

a big difference because his son died after the second neuropsychological test.

So, it would be impossible for his son’s death to affect the results of first two

tests. 220 The treating neuropsychologist—who administered two sets of tests

on Jerry and supervised a year of cognitive therapy—testified that the loss of

his child would not account for Jerry Schmidt’s performance over two years

and two periods of testing. 221 Then Dr. Thoma’s testing occurred a year and a
half after his son’s death such that it also would not affect the testing. 222

      The Government implies that Jerry’s son’s death is the reason he quit

practicing psychology. This speculation contradicts the treating doctor’s

testimony, which established that Jerry had concerns about his ability to

practice when they first met in 2015, before his son’s death. 223

      In sum, the Court finds that while the death of a son is a tragic loss for

Dr. Schmidt, the preponderance of the evidence does not show that it caused

or contributed to the cognitive problems faced by Dr. Schmidt and the

damages requested by Plaintiff.




219   Pl. Exh. 153-B at 83 (Record dated October 24, 2016 noting that his son died the
      previous week).
220   Tr. at 159:11–22 (Dr. Dees); Tr. at 172:6–10 (Dr. Thoma).
221   Tr. at 156:12–16, 156:12–16 (Dr. Dees).
222   Tr. at 172:18–173:7 (Dr. Thoma also took into account his son’s testing when
      testing Jerry Schmidt).
223   Tr. at 137:10–16 (Dr. Dees).




                                      Page 47 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 48 of 75




 4.      Natural Aging

      Dr. Snyder considered the possibility that age was the cause of Jerry’s

cognitive deficits but ruled it out because the rates of atrophy seen on the

films far exceeded that of aging. 224 Specifically, the literature shows

0.32%/year atrophy for normal aging, whereas Jerry had lost 20-30 percent of

brain volume following the wreck. 225

      Based on the testimony heard at trial and after weighing the evidence and

credibility, the Court finds that natural aging cannot cause the damages in

this case.




    Figure 7 Dr. Snyder’s testimony revealed that the atrophy seen in Jerry Schmidt’s imaging scans
ruled out natural aging as a cause.




224   Tr at 101:6–103:8 (Dr. Snyder).
225   Tr. at 102:6–103:8 (Dr. Snyder); see also Pl. Demonstrative Exh. 210, at 5
      (discussed at Tr. 104:22–105:2).

                                            Page 48 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 49 of 75




 5.     Lying, Faking, or Malingering

   Next, the Government resorted to calling Dr. Schmidt a faker. Its position

lacks evidentiary support. First, the treating neuropsychologist considered

and rejected the possibility that Jerry Schmidt was malingering or not




   Figure 8 Jerry Schmidt passed multiple tests of designed to identify full effort.



                                             Page 49 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 50 of 75




performing to his true ability. 226 Then, Plaintiff’s expert Dr. Thoma ran two

formal tests of performance validity and four embedded tests. 227 Importantly,

with embedded validity tests, the patient doesn’t know he’s taking a validity

test because the test derives the scores from performance on standard

neuropsychological tests. 228

      The Government’s contention on this matter begins and ends with Dr.

Kyle Boone’s testimony. Dr. Boone is not a practicing clinical

neuropsychologist. In fact, Dr. Boone has not treated a patient clinically in

over twelve years. 229 Her entire income—$2.5 to $3 million in expert fees—is
derived from testifying as an expert witness and almost exclusively for the

Defense. 230 In this case, Dr. Boone reviewed some of Plaintiff’s medical

records, and reviewed Plaintiff’s expert reports. That’s it. She did not

examine the Plaintiff despite being offered the opportunity to do so multiple

times. And she even chose not to review the neuropsychological testing data

performed on Dr. Schmidt by both the treating neuropsychologist and

Plaintiff’s expert neuropsychologists. 231 In Dr. Boone’s thirty plus year

career, she admitted she always analyzes the raw imaging and



226   Tr. at 148:22–150:5 (Dr. Dees).
227   Tr. at 187:17–191:7 (Dr. Thoma).
228   Id. at 190:24–191:5.
229   Tr. at 1294:12-24 (Dr. Boone)
230   Tr. at 1297:8-1298:8 (Dr. Boone testifies that she’s earned approximately $2.5
      million to $3 million in expert fees over the past four to five years testifying 98%
      of the time for the Defense).
231   Tr. at 154:5–13 (Dr. Dees testifies that no one other than Dr. Thoma requested
      the raw data).




                                        Page 50 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 51 of 75




neuropsychological data. 232 That’s because each battery of tests produces

hundreds of pages of raw data, and Jerry Schmidt had three sets of tests. 233

Like the Government’s expert witness Dr. Chalela, Dr. Boone does not

practice what she used to preach. In her prior clinical practice—and even in

ninety percent of her current expert forensic work—she examines the patient

and reviews the raw test data prior to drawing conclusions about them. 234

And like Dr. Chalela, Dr. Boone offered no credible explanation why Dr.

Schmidt did not receive from Dr. Boone “in the courtroom the same level of

intellectual rigor that characterizes the practice of an expert in the relevant

field.” See Kumho Tire Co. Ltd. v. Carmichael, 526 U.S. 137, 152 (1999).

      In weighing her testimony against that of other experts in this case, Dr.

Boone’s lack of testing, and affirmative decision to ignore the actual testing

data performed by treating neuropsychologists and expert neuropsychologists

is frankly shocking. Against the 44 neuropsychological tests Plaintiff experts

ran on Dr. Schmidt, the Government’s neuropsychologist performed none. 235
And Dr. Boone failed to consider testimony of friends and relatives in her

neuropsychological review of this case. 236 Moreover, multiple witnesses

rejected the Government’s accusation, like Plaintiff’s brother, who testified

that he is “impeccably honest.” And trained to spot symptom exaggeration,




232   Tr. at 1290:10-12 (Dr. Boone).
233   Tr. at 168:11–17 (Dr. Thoma).
234   Tr. at 1274:3-10; 1291:12-15 (Dr. Boone)
235   Tr. at 1289:16-21 (Dr. Boone).
236   Id. at 1287:21-23.




                                       Page 51 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 52 of 75




Dr. Dees found no signs that Plaintiff is faking or otherwise exaggerating his

condition. 237

      In sum, the Government cannot reconcile Dr. Boone’s testimony with the

rest of the evidence or even its own expert, Dr. Loftus. He testified that Dr.

Schmidt was not lying or malingering and was a compliant patient. 238 Based

on the testimony heard at trial and after weighing the evidence and

credibility, the Court finds that Dr. Schmidt is not lying, faking, or

malingering.


 6.      Did the Vietnam War cause brain damage 41 years later?

      Finally, the Government interjected the idea that Dr. Schmidt’s honorable

Vietnam War service caused him delayed brain damage, that coincidentally

struck the day of the wreck. Ignoring that for 41 years since the war Dr.

Schmidt worked as a successful private psychologist, the Government

theorized that blast exposure or PTSD from his service in the Vietnam War

explains the impairment. But when asked whether Dr. Schmidt’s imaging

was consistent with close proximity to an explosion, Dr. Lewine explained

that “because we have the imaging from 2013 and 2015…that is not

consistent with the idea that he [was injured during the Vietnam War]. We

have historical information on Jerry which strongly biases us towards the

2015 [car crash] event.” 239




237   Tr. at 149:20–24 (Dr. Dees).
238   Tr. at 907:2–7 (Dr. Loftus).
239   Tr. at 323:4-10 (Dr. Lewine).




                                      Page 52 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 53 of 75




      Dr. Lewine’s counter credibly weakens every alternative cause the

Government presented. The same analysis invalidates the theory that

Plaintiff’s small vessel disease explains the loss of brain volume in the

imaging. 240 His analysis invalidates the theory that an intense emotional

reaction, like grief, explains Plaintiff’s cognitive disorder. 241 His analysis

invalidates the theory that hypertension is to blame. 242 Simply put, the

objective imaging and data therefrom are not consistent with any of the

Government’s alternative theories. 243

      Crediting Plaintiff’s experts in this regard is also in line with Koch. Each

theory presented by the Government was inherently questionable because

the experts opining did not consider key evidence. In Koch, the District Court

properly credited Plaintiff’s experts because they actually met, treated, and

evaluated Plaintiff and his imaging while the Defense experts did not. Koch,

857 F.3d. at 276. Here, the Government’s failure to examine all of the

evidence, or even examine Dr. Schmidt, aligns with the outcome in Koch.




240   Id. at 389:19-21.
241   Id. at 419:15-18.
242   Id. at 425:2-10.
243   Id. at 323:18-19.




                                     Page 53 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 54 of 75




                             ECONOMIC DAMAGES

 1.         Future Medical Expenses

      On the issue of future medical expenses, Plaintiff provided expert

testimony from Dr. Christine Vidouria. The Court finds her testimony

credible and persuasive. Dr. Christine Vidouria is a board-certified Physical

Medicine & Rehabilitation medical doctor, and Pain Medicine specialist who

has practiced medicine in Texas since 2001. 244 She serves as the Medical

Director for the HealthSouth Rehabilitation Institute of San Antonio and the

Pain Management Program & Methodist Specialty Transplant Hospital in

the acute rehab unit. 245 And she earned her medical degree from The

University of North Texas HSC—Fort Worth—Texas college of Osteopathic

Medicine and a Bachelor of Science in Microbiology from the University of

Texas—El Paso. 246 Afterwards, Dr. Vidouria performed her residency at the

University of Texas Health Science Center—San Antonio in Physical

Medicine & Rehabilitations as well as a fellowship in Interventional Pain

Management. 247 Ninety percent of her practice is clinical. 248

      The International Commission on Health Certification certified Dr.

Vidouria as a Certified Life Care Planner. 249 Life care planning is a process of




244   Pl. Exh. 10 (Dr. Vidouria CV).
245   Id.
246   Id.
247   Id.
248   Tr. at 782:3–6 (Dr. Vidouria).
249   Pl. Exh. 10.




                                       Page 54 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 55 of 75




applying objective methodological analysis to formulate diagnostic

conclusions and opinions regarding physical and/or mental impairment and

disability for the purpose of determining care requirements for individuals

with permanent or chronic medical conditions. 250 In preparing a life care plan

for Dr. Schmidt, Dr. Vidouria performed a medical examination. 251

      1.1.   Method & Opinions

      Based on these qualifications, Dr. Vidouria offered several opinions to a

reasonable degree of medical certainty, which the Court adopts as reliable

and credible. First, Dr. Vidouria opined that Dr. Schmidt has physical and
cognitive impairments and disabilities, which require lifelong medical care,

as a direct and proximate result of the motor vehicle wreck on October 13,

2015. 252

      Second, using the methodology advocated by the American Academy of

Physician Life Care Planners and her own medical training and experience,

she concluded that Dr. Schmidt has a life expectancy of 14 remaining

years. 253 This life expectancy takes into account the potential impact of co-

morbidities and Dr. Schmidt’s medical history. 254 Importantly, optimal




250   Tr. at 783:8-25 (Dr. Vidouria).
251   Id. at 784:17-20.
252   Id. at 786:6-21.
253   Id. at 787:3-6; 989:15-21.
254   Id.




                                        Page 55 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 56 of 75




medical care positively affects life expectancy and overall health outcomes for

individuals with lifelong medical conditions, like Dr. Schmidt. 255

      Third, based on a review of the record, a personal medical examination of

Dr. Schmidt, and her background and qualifications, Dr. Vidouria valued Dr.

Schmidt’s future care needs at $288,447 annually. 256 Dr. Vidouria itemized,

down to the cent, every category of care needed. 257 She testified that these

care needs are above and beyond what any normal individual would use and

are above and beyond any care needs for any pre-existing problems. In other

words, Dr. Vidouria concluded that all of the reasonable and necessary

medical treatments and costs that appear in her life care plan are related to

the sequalae from Dr. Schmidt’s brain injury.

      1.2.   Life care plan components

      Of the $288,447, Dr. Vidouria allocated $243,503 per year to the cost of a

home health aide. 258 She provided multiple reasons for this cost. For
example, Dr. Schmidt’s brain damage has caused him to live in isolation. 259

After the wreck, for reasons discussed in the non-economic damages section

of this opinion, he has found himself avoiding other people. 260 As another

example, before the wreck Dr. Schmidt could drive himself. Now, because of

his memory problems, he often forgets where he’s driving. Dr. Vidouria


255   Id. at 787:19-25.
256   Pl. Exh. 2.
257   Id.
258   Id.
259   Tr. at 807:6-11 (Dr. Vidouria).
260   Id.




                                        Page 56 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 57 of 75




identified Dr. Schmidt’s cognitive problems when driving—not only as a

safety problem for himself—but also for others on the road. 261 Next, she

testified that Dr. Schmidt’s brain damage causes him to fail to do the things

around the house that every independent adult needs to survive. And these

failures not only present a safety threat to Dr. Schmidt personally, but also

his neighbors in his condo complex. 262

      Other trial evidence supports Dr. Vidouria’s testimony. For example, Dr.

Dees testified that even when they tested him at age 68, Dr. Schmidt had

difficulties with his activities of daily living, such that Dr. Dees worried that

he could not live independently in the future. 263 At the time Dr. Dees saw Dr.
Schmidt, he recommended limitations on Dr. Schmidt’s driving, including

driving only to those places he had familiarity with and needing someone to

accompany him in the car due to his attentional disruptions. 264 Dr. Dees did

not expect his ability to drive to improve over time. 265 Moreover, not a single

witness believes he is capable of driving. 266 He cannot manage his finances

either. 267 After the accident, Dr. Schmidt could no longer use a computer

properly or even recall how to access the Wi-Fi. 268 His son stated the sad, but



261   Id.
262   Id.
263   Tr. at 152:14–18 (Dr. Dees).
264   Id.
265   See also id. at 185:14–25 (Attention, memory, and fine motor deficits on
      neuropsychological interact to interfere with skills like driving).
266   E.g., Tr. at 569:5-8 (James Schmidt); 470:12-14 (Dr. Bigler).
267   Tr. at 612:18-20 (Wesley Schmidt).
268   Tr. at 567:20-23; 568:5-9 (James Schmidt).




                                       Page 57 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 58 of 75




obvious truth—Dr. Schmidt can no longer take care of himself. 269 Multiple

experts agreed that Plaintiff’s impairment is significant and permanent. 270

      Finally, Dr. Vidouria assigns $33,764 annually for various physician

services that Dr. Schmidt needs and the frequency at which he would need

them in the future. 271 Examples include rehabilitation physicians and

orthopedic physicians’ visits, and specific procedures, such as medial nerve

blocks and injections. 272 She also identified three other categories: (a) $3,435

yearly for diagnostic and laboratory services needed as a result of Dr.

Schmidt’s injury; (b) $4,986 per year for medications and durable medical

goods to treat the physical problems associated with Dr. Schmidt’s spine and

the cognitive issues related to his brain damages; and (c) $2,759 per year as

the annual cost of physical therapy and case management services. 273 Of
note, the types of future medical interventions recommended by Dr. Vidouria

mirror the recommendations made by Dr. Dees, the treating

neuropsychologist, in 2015 and 2016, following the extensive multi-day

neuropsychological testing. This includes neuropsychological interventions,

psychopharmacological interventions, individual therapies, and support for

activities of daily living, including cognitive rehabilitation. 274




269   Tr. at 611:6-9 (Wesley Schmidt).
270   Tr. at 472:24-473:3 (Dr. Bigler); 300:15-18 (Dr. Lewine)
271   Pl. Exh. 2.
272   Id.
273   Id.
274   Id.

                                         Page 58 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 59 of 75




      1.3.   The Government’s life care plan

      The Government offered the testimony of Margot Burns to rebut these

economic damages. She did not balk at the unit cost of any specific item in

Dr. Vidouria’s plan. Even though she’s not a medical professional of any kind,

let alone a rehabilitation doctor, she testified that the she believed Dr.

Schmidt only needed $608,400 in attendant care services and $27,040 in

chore services. 275




                          Figure 9 Margo Burns testimony on the amount of
                      future home health aide services needed.


      These conclusions are based on the Government’s suggestion that Dr.

Schmidt is not a risk to himself outside normal business hours. The Court
rejects this argument. As Dr. Vidouria testified, people with neuro-cognitive



275   Tr. at 1070:4-7 (home health aide); 1070:17–22 (chore services).




                                        Page 59 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 60 of 75




disorders are more likely to get confused during nighttime hours. 276 A lack of

care during nighttime hours could cause death or serious injury. 277 Without

medical care and supervision, Dr. Schmidt could get the behind the wheel at

any time of day. He could confuse his medications at any time of day. He

could mismanage his finances at any hour. Plaintiff established more likely

than not that a home health aide is medically necessary and the

Government’s evidence to the contrary, such as it was, is unconvincing.

      And Dr. Vidouria testified, and the Court agrees, that the goal of a life

care plan—and tort damages generally—is to compensate a plaintiff for a loss

by restoring him to his previous level of independence to the extent possible

through money damages. VICTOR E. SCHWARTZ, ET AL., PROSSER, WADE, &
SCHWARTZ’S TORTS 520 (11th ed. 2005) (“[Compensatory damages are

intended to] restore the plaintiff to the position the plaintiff was in before the

tort occurred.”); Haygood v. DeEscabedo, 356 S.W.3d 390, 394 (Tex. 2011)

(same); Reaugh v. McCollum Exploration Co., 163 S.W.2d 620, 621 (Tex.

1942) (same). So, the Court finds a home health aide is reasonable and

necessary at the frequency described by Dr. Vidouria in her testimony.

      1.4.   Orthopedic Injuries

      Dr. Vidouria included a small portion of her life care plan dedicated to

those orthopedic back injuries that she found to a reasonable degree of

medical certainty were related to wreck and not caused by pre-existing

damages. As the only rehabilitation doctor, she is uniquely qualified to carve




276   Tr. at 808:10-13 (Dr. Vidouria).
277   Id. at 808:24.

                                         Page 60 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 61 of 75




out and make this differentiation. The Court, after reviewing the evidence

and her plan, agrees that it is credible and persuasive.

      Her plan is also supported by the medical record. After the wreck, his

orthopedic doctor, Dr. Kenneth Bunch, offered conservative therapy to

address Dr. Schmidt’s new back pain after it failed to resolve with the help of

medications. 278 Initially, Dr. Bunch referred his patient to physical therapy to

address the back pain. After that failed, Dr. Bunch tried steroid injections,

but noted that while the steroid injections provided some relief, Dr. Schmidt’s

pain tended to return. 279 Dr. Bunch also noted that his patient experienced
another fall (making three in total since the wreck). Given his falls, and the

damage to the femoral nerve as seen in the EMG, Dr. Bunch suggested that

his patient consider surgical options and referred him to a neurosurgeon, Dr.

K. Michael Webb. After reviewing the imaging and history, Dr. Webb

believed that the disc herniation at L4-5, as seen on the December MRI was

compressing the L4 nerve root, which was “consistent with the majority of the

symptoms” following the wreck in October 2015. As a result of the nerve root

compression and because conservative treatments failed Dr. Schmidt, Dr.

Webb recommended surgery. 280 So, on August 5, 2016, Dr. Webb performed a

total laminectomy with decompression of the lateral recess and bilateral

foraminotomies. This spine surgery attempts to decompress the spinal cord

by removing the bulging disc and providing support to Dr. Schmidt’s spine.




278   Pl. Exh. 1, at 9.
279   Id. at 42.
280   Id. at 50–51.




                                    Page 61 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 62 of 75




The spine surgery hospitalized Dr. Schmidt from August 5 to the 8th, at

Lakeway Regional Medical Center. 281


 2.         Life Expectancy

      Plaintiff offered Dr. Vidouria’s expert testimony on life expectancy. Based

on her experience as a physical medicine and rehabilitation doctor who

follows patients like Dr. Schmidt throughout their entire lives, she concluded

that Jerry Schmidt has 14 years of residual life expectancy. 282 The

Government did not offer any contrary expert evidence on life expectancy,

and in fact, their life care planner testified that she was not qualified to opine

on the matter. 283 The Court agrees with Dr. Vidouria and finds this evidence
persuasive.

      However, the Government asks this Court to further reduce Dr. Schmidt’s

life expectancy based on smoking and other pre-existing factors. 284 However,

Dr. Vidouria and the CDC life tables already take into account the negative

implications of pre-existing factors like smoking. 285 In fact, the CDC life




281   Id.
282   Tr. at 788–89. The Court also relies on the CDC life tables as evidence of life
      expectancy, which was offered into evidence without objection from the United
      States. See Pl. Exh. 17; Tr. at 788:1–17 (Dr. Vidouria’s testimony).
283   Tr. at 1036:1-3 (Margot Burns).
284   The Government argues that Dr. Schmidt only quit smoking recently. This is
      contrary to the medical record, which shows that Dr. Schmidt quit smoking in
      the early 2000s. E.g., Pl. Exh. 157a, at 17 (“Patient smoked tobacco until 2004”);
      Pl. Exh. 160, at 25 (“quit smoking over 7 yrs ago.”)
285   Tr. at 960 (Dr. Vidouria); Pl. Exh. 17, at 56–58 (Technical notes on methodology
      explaining that the life tables are based on all deaths, regardless of the cause).




                                        Page 62 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 63 of 75




tables explicitly discuss the impact of smoking on its data. 286 So, to reduce

further would be double dipping.

      Moreover, the Government wants the Court to consider comorbidities for

reduction of life expectancy but not factors that increase life expectancy. In

contrast, Dr. Vidouria considered both positive and negative factors in

reaching the conclusion that Dr. Schmidt has a remaining life expectancy of

14 years. 287 Around the time of the wreck, the records reflect that Dr.

Schmidt “exercises 7 days a week with walking, swimming, or biking.” 288 At

the time, he was still working on a part time basis. The only evidence at trial

shows that these activities counterbalance the negative indicators of life

expectancy, if any. 289

      To the extent that his brain damage has stopped Dr. Schmidt from doing

these activities and thereby contributes to a decrease in life expectancy, the

Court finds that Dr. Schmidt should be compensated in the form of non-

economic damages for the decreased life expectancy.




286   E.g., Pl. Exh. 17, at 2–4 (“The increasing gap during these years is attributed to
      increases in male mortality due to ischemic heart disease and lung cancer, both
      of which increased largely as the result of men’s early and widespread adoption
      of cigarette smoking…”).
287   Tr. at 787:19–25 (Dr. Vidouria).
288   Pl. Exh. 157a, at 40 (Aug. 26, 2016).
289   Tr. at 977–78 (Dr. Vidouria).




                                         Page 63 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 64 of 75




 3.         Present Value of Future Economic Damages & Lost
            Earnings

      Plaintiff offered present value evidence, which the Court accepts as

credible and persuasive. Dr. John Swiger is a Professor Emeritus of Finance

at Our Lady of the Lake University in San Antonio, Texas. 290 He has special

expertise in finance and economics. 291 Dr. Swiger received his doctorate in

Finance from the University of North Carolina at Chapel Hill in 1976. 292

Since the late 70s, Dr. Swiger taught finance and economics at the University

of Texas at Austin, and then at Our Lady of the Lake University. 293 He has

multiple publications and presentations in economics. 294

      Dr. Swiger took the future expenses that Dr. Schmidt faces and provided

the Court a reliable and credible present value. 295 Dr. Swiger explained to do

this analysis, he first breaks the items of future needs into categories and

determines their future cost, using standard inflationary techniques. 296 For

example, inflation affects medical care items at a different rate than most

other items. Taking differences like this into account, Dr. Swiger testified to

the future annual cost of every item in the life care plan provided by Dr.

Vidouria. 297




290   Pl. Exh. 11 (Dr. Swiger CV).
291   Id.
292   Id.
293   Id.
294   Id.
295   Pl. Exh. 3.
296   Tr. at 527:13-20 (Dr. Swiger).
297   Id. at 531:24-532:10. See also Pl. Exh. 3.

                                        Page 64 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 65 of 75




      Then, Dr. Swiger determined the amount of money needed to be invested

today such that the money would grow to meet the future need, given

inflation. The Court finds this method “best and safest” investment approach

reasonable and complaint with both state and federal law. See Culver v.

Slater Boat Co., 722 F.2d 114, 118 (5th Cir. 1983) (Rate to be based on the

return available from “the best and safest investments,” and to be computed

after considering the effect of income tax on the interest received). To do

otherwise encourages individuals to take unnecessary financial risks with

money allocated for necessary future medical needs. Because these items of

care relate to the health and safety of Dr. Schmidt and those around him,

unnecessary financial risks should be avoided if at all possible.

      Importantly, the Defense finance expert, Scott Bayley, testified that Dr.

Swiger’s discount rate methodology was reasonable and correct. 298 Based on
this methodology, Dr. Swiger concluded to a reasonable degree of financial

and economic certainty that the net economic loss to Dr. Schmidt was

$2,584,968. 299

      Within this analysis, Dr. Swiger also calculated the lost earnings. 300 As a

result of the wreck, Dr. Schmidt had to give up the practice of psychology

entirely. 301 Numerous witnesses testified that Dr. Schmidt’s joy in life was




298   Tr. at 1201:14–24 (Scott Bayley).
299   Tr. at 531:24-532:10 (Dr. Swiger); Pl. Exh. 3, at 4 (summary chart of economic
      losses).
300   Id.
301   Tr. at 143:4 (Dr. Dees).




                                          Page 65 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 66 of 75




helping his patients. 302 But Dr. Schmidt surrendered his psychology license

because he feared he would do harm to his patients due to his cognitive

problems. 303 The Court agrees with Dr. Dees that Jerry Schmidt reasonably

surrendered his license as a result of this wreck. As a practicing psychologist

for over 30 years, surrendering his license because he lacked the necessary

cognitive function was a “tremendous loss” for Dr. Schmidt that impacted his

identity and self-esteem. 304

      During trial, the Government rebutted Dr. Swiger’s opinion by noting that

Dr. Schmidt was working part time or approaching retirement. But Dr.

Swiger calculated the loss based on Dr. Schmidt’s part-time employment

status. 305 And the only economics expert presented by the Government
testified he had no criticisms of Dr. Swiger’s lost earning capacity analysis, 306

or lost household services analysis. 307

      The Court therefore finds Dr. Swiger’s analysis reasonable and finds that

the present value of the future lost income of part-time work and household

services is $242,398. 308




302   E.g., Tr. at 143:10–144:18 (Dr. Dees); Tr. at 564:4-6 (James Schmidt).
303   Tr. at 143–144 (Dr. Dees).
304   Id.
305   Pl. Exh. 3, at 1 (summary table on future lost earnings, noting that the numbers
      are based on salary at the time of injury).
306   Tr. at 1189:20–24 (Scott Bayley).
307   Id. at 1189:25–1190:11.
308   Pl. Exh. 3, at 1–2 (present value summary chart).




                                          Page 66 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 67 of 75




                            NON-ECONOMIC HARM

      Multiple friends and family members testified on behalf of the Plaintiff.

Dr. Dobyns practiced psychology alongside Plaintiff for over thirty years and

considered Dr. Schmidt to be one of his closest friends. 309 Another close

friend, Marie Wilborn, testified that before the wreck Plaintiff’s memory was

“very, very sharp” despite his age. 310 Before the wreck, not a single person in

Plaintiff’s life observed a condition that prevented him from doing what he

loved—practicing psychology. 311 But all of that changed after the wreck. 312

      Plaintiff’s family and friends noticed firsthand the damage to his memory

following the crash. Ms. Wilborn recalled a recent time where Plaintiff could

not recall a name repeated to him 15 times. 313 Deeply embarrassed, Dr.

Schmidt withdrew like he has done in almost every other aspect of his day-to-

day life. 314 Before the accident, Plaintiff was known as a social butterfly and

loved to dance, hike, and swim four to five days a week. 315 She testified that

Dr. Schmidt’s age or memory never prohibited him from being the last one

left on the dance floor. 316 But since the accident, Plaintiff can no longer




309   Tr. at 516:2-9 (Dr. Dobyns).
310   Tr. at 499:16 (Marie Wilborn).
311   Tr. at 518:3-7 (Dr. Dobyns).
312   Id. at 518:8-11.
313   Id. at 501:23-25.
314   Id. at 502:1-4; Tr. at 520:19-20 (Dr. Dobyns).
315   Tr. at 494:23-495:3 (Marie Wilborn).
316   Id. at 495:19-21.




                                       Page 67 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 68 of 75




dance, hike, or swim. 317 When Plaintiff attempts to leave his home, he lasts

minutes. 318

      Sadly, the list continues. Plaintiff no longer remembers attending events

with his children. 319 Plaintiff can no longer maintain romantic relationships

because his short-term memory is compromised. 320 He no longer remembers

what his best friends do for a living. 321 After 20 minutes go by, Dr. Schmidt

cannot remember a story his best friend just shared. 322 He cannot even

remember whether or what he has eaten. 323 Dr. Dees testified that the car

wreck caused emotional difficulties, including anxiety and depression. Dr.

Schmidt surrendered his license and he worried that he would not be able to

resume his practice. 324

      These cognitive issues must be a source of significant mental anguish for

Dr. Schmidt. The loss of his identity and isolation are also non-economic

harms that need compensation. Dr. Schmidt should also take physical

disfigurement damages due to the dead brain cells and the surgical scars.

Based on this evidence and the other evidence discussed in these findings and

presented at trial, the Court believes reasonable compensation for the past

and future non-economic harm to Jerry Schmidt is $4,000,000.




317   Id. at 498:20-22; 499:3.
318   Id. at 499:3-5.
319   Tr. at 610:9-12 (Wesley Schmidt).
320   Id. at 610:18-21.
321   Tr. at 504:7 (Marie Wilborn).
322   Tr. at 520:15-18 (Dr. Dobyns).
323   Tr. at 609:19-24 (Wesley Schmidt).
324   Tr. at 142:12–144:19 (Feb. 10, 2020) (Dr. Dees).

                                       Page 68 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 69 of 75




                       TEXAS LAW ON DAMAGES

   Under Texas law, “proximate cause” means a cause that was a substantial

factor in bringing about the injury, and without which the injury would not

have occurred. TEX. PATTERN JURY CHARGE: GENERAL NEGLIGENCE § 2.4

(2018). A person using ordinary care would have foreseen that the injury or

some similar injury might result from the act or omission complained of. Id.

There may be more than one proximate cause of an injury. Id.; see also IHS

Cedars Treatment Ctr. v Mason, 143 S.W.3d 794, 798–99 (Tex. 2004).

Generally, Texas law affords the trier of fact great discretion in considering

evidence on the issue of damages. In re State Farm Mut. Auto. Ins. Co., 483

S.W.3d 249, 263 (Tex. App.—Fort Worth 2016, no pet.). Where the plaintiff

has uncontroverted, objective evidence of injury and the causation of the

injury has been established, appellate courts are more likely to overturn a

jury finding of no damages for past pain and mental anguish. Id. And under

Texas law, the Government is responsible for any prior physical infirmity

that it aggravated in the wreck on October 13, 2015. Dallas Railway &

Terminal v. Ector, 116 S.W.2d 683, 507 (Tex. 1938).


 1.     Similar Verdicts

   The Court has also reviewed similar cases for an understanding of the

appropriate damages in this case:

         •   Rufo v. United States, No. 18-2138, 2020 WL 968973 (C.D.
             Cal. Feb. 28, 2020) ($4,099,581.80 FTCA verdict in a car
             wreck causing mild TBI to a man with multiple pre-existing
             conditions);

         •   Ream v. United States, No. 17-1141, 2020 WL 1303429
             (W.D. Wash. Mar. 19, 2020). A military convoy caused a
             wreck resulting in a back injury (without brain damage) to

                                   Page 69 of 75
Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 70 of 75




       the Plaintiff. Id. at *2. The 50-year-old plaintiff went to the
       ER complaining of neck and low back pain. Id. ¶ 5, 10.
       Imaging at the ER showed no “acute abnormality” of her
       spine. Id. Unlike Dr. Schmidt’s EMG testing, subsequent
       EMGs showed no abnormalities in this plaintiff. Id. ¶ 11.
       Nevertheless, she required continuing therapy and surgery.
       Id. at *3 ¶ 16. The court awarded $1,454,748.29 in damages.
       Id. at *7 ¶ 31.

   •   Ragan v. United States, No. 5:1999cv00093, 2001 WL
       36170312 (E.D. Tex. 2001) ($10,612,806 FTCA verdict for a
       moderate brain damage and orthopedic injuries resulting
       from motor vehicle wreck);

   •   Metheny v. Drina Trans Inc., No. DC-16-10181 (Tex. Dist.
       Ct. 2019) ($4,700,000 jury verdict arising out of a motor
       vehicle wreck resulting in mild traumatic brain damage);

   •   Black v. Grocer’s Supply Co., JVR No. 356764, 1000 WL
       41222 (Tex. Dist. Ct. 1996) ($5,700,000 jury verdict for 49-
       year-old who suffered a mild traumatic brain injury
       following a wreck);

   •   Duenez v FFP Operating Partners, L.P., JVR No. 375849,
       2000 WL 1204223 (Tex. 2000) ($5,000,000.00 verdict for a
       mild traumatic brain injury (TBI) in a head-on collision);

   •   Bush v R&L Carriers, Inc., JVR No. 1406230028, 2014 WL
       2854958 (Tex. Dist. Ct. Apr. 23, 2014) ($4,088,000.00
       verdict for a mild TBI with memory loss, attention loss,
       executive functioning damage, and cervical disc injury in a
       rear-end collision. Defendant contested whether Plaintiff
       had a TBI.);

   •   Harris v RamRod Enterp., JVR No. 494722, 2008 WL
       4900696 (Tex. Dist. Ct. 2008) ($4,000,000.00 settlement for
       a mild TBI with memory loss and visual impairment when
       struck by a log at work);

   •   Hosick v Morgantown Freight Line, JVR No. 495723, 2002
       WL 34454776 (Tex. Dist. Ct. 2002) ($4,250,000.00



                              Page 70 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 71 of 75




             settlement for mild TBI, memory loss, personality changes
             in a trucking collision.);

         •   Molina v. United States, No. SA95CA1204, 1996 WL 899071
             (W.D. Tex. 1995) ($2,000,000 settlement with the United
             States for medical negligence that resulted in moderate
             brain damage);

         •   L.G. v. United States, No. SA CV 04-1045-AHS, 2007 WL
             3022463 (C.D. Cal. 2007) ($54,143,370 FTCA verdict for
             minor child as a result of motor vehicle wreck causing
             severe brain damage and orthopedic injuries to a minor);

         •   Klinefelter v. Faultersak, No. 98 CV 909, 1998 WL 1061456
             (E.D. Pa. 1998) ($4,000,000 jury verdict for a mild brain
             injury to a 69-year-old man after motor vehicle wreck).

 2.     Jerry Schmidt’s Economic & Non-Economic Losses

   Based on Texas law, the testimony of the witnesses, experts, and a review

of the medical records, the Court concludes that Dr. Schmidt’s brain damage

and associated cognitive deficits are the direct and proximate result of the

traumatic brain damage he suffered in the motor vehicle wreck on October

13, 2015. The Court further concludes that Dr. Schmidt’s associated back

issues, including the surgery and treatments, also flow directly and

proximately from the motor vehicle wreck. In all likelihood, these deficits

that Dr. Schmidt currently faces are permanent. And but for the wreck, Dr.

Schmidt would not have any of the issues described in these findings of fact

and conclusions of law.




                                   Page 71 of 75
      Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 72 of 75




      The Court finds the reasonable and necessary amounts directly and

proximately related to the wreck on October 13, 2015 that Jerry Schmidt will

incur net future economic losses of $2,827,366. 325,326

      The Court also finds that Dr. Schmidt has suffered and will continue to

suffer significant non-economic harm. The cognitive issues that Dr. Schmidt

faces are daunting. Dr. Schmidt lives life day-to-day feeling as if he lost a

part of himself and his mind. As an illustration, this injury causes Dr.

Schmidt isolation. Physically, Dr. Schmidt does not look disabled. When he

interacts with others, they do not perceive him to have cognitive deficits. Dr.

Schmidt gets frustrated when he is unable to hide his disability and others do

not understand why he is forgetting their names, or even simple details like

where he is and what he is currently doing. Instead of trying to explain, the

literature shows that individuals with this disability will forgo interactions

with others, leading to increased isolation. This is also another reason for the

medical and supportive care offered in Plaintiffs’ life care plan, as it helps Dr.

Schmidt reintegrate with society.

      Moreover, Dr. Schmidt faces daily anxiety, depression, and frustration

arising out of his cognitive injury. Dr. Schmidt’s frustration at his failure to

improve is difficult to imagine but understandable. And physical pain is a

constant problem for Dr. Schmidt. For this reason, Dr. Schmidt’s medical

doctors have recommended, and Dr. Schmidt has undergone, at least eight (8)




325   Pl. Exh. 3 (summary present value chart).
326   The Court also finds that the reasonable and necessary past medical expenses
      incurred under the Court’s previous ruling (Dkt. No. 113, at 9) is $10,451 for ER
      services and $1,062.18 for those imaging services related to the wreck. See Pl.
      Exhs. 25 & 33.

                                       Page 72 of 75
   Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 73 of 75




fluoroscopic guided steroidal injections. Likewise, Dr. Schmidt has attended

dozens upon dozens of physical therapy appointments. As the expert

testimony revealed, this physical pain is a permanent fixture in Dr. Schmidt’s

life. It’s one that he cannot avoid but will have to learn to cope with.

   Given the extent of non-economic harm in this case, the Court awards a

total of $4,000,000 in past and future non-economic damages.



                        CONCLUSIONS OF LAW

   The Court finds in favor of Plaintiff the total damages in the amount of

$6,838,879.18. But under 28 U.S.C. § 2674, Plaintiff is not entitled to an

award of punitive damages against the United States of America. Though,

Plaintiff should recover his taxable costs from the Defendant. Plaintiffs are

instructed to file a motion for costs within 15 days of entry of judgment. And

while the United States is not liable for prejudgment interest, see 28 U.S.C.

§ 2674, the Court orders post-judgment interest from the date of filing of the

transcript of the judgment with the Secretary of the Treasury through the

day before the date of the mandate of affirmance. 28 U.S.C. § 1304(b)(1).

Finally, Plaintiff’s attorneys’ fees are limited to 25% of the judgment and the

Court finds that to be reasonable fees in this case. See 28 U.S.C. § 2678.

   Any finding of fact that may also be deemed a conclusion of law is so

deemed. Any conclusion of law that may also be deemed a finding of fact is so

deemed. The Clerk of the Court is instructed to enter a judgment in favor of

the Plaintiff and against the Defendant consistent with these findings.




                                   Page 73 of 75
Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 74 of 75




                                 Respectfully Submitted,

                                 /s/ Tom Jacob
                                 JAMAL K. ALSAFFAR
                                 jalsaffar@nationaltriallaw.com
                                 Texas State Bar #24027193
                                 TOM JACOB
                                 tjacob@nationaltriallaw.com
                                 Texas State Bar #24069981
                                 Whitehurst, Harkness, Brees, Cheng,
                                 Alsaffar, Higginbotham, & Jacob
                                     PLLC
                                 7500 Rialto Blvd, Bldg. Two, Ste 250
                                 Austin, TX 78735
                                 (512) 476-4346 (o)
                                 (512) 467-4400 (f)

                                 HENRY MOORE
                                 henry@moorelegal.net
                                 Texas State Bar #14341500
                                 Law Offices of Henry Moore
                                 1101 E. 11th St.
                                 Austin, Texas 78702-1908
                                 (512) 477-1663 (o)
                                 (512) 476-6212 (f)

                                 Attorneys for the Plaintiff




                           Page 74 of 75
   Case 1:18-cv-00088-DAE Document 121 Filed 07/29/20 Page 75 of 75




                   CERTIFICATE OF SERVICE

   By my signature above, I certify that a copy of Plaintiff’s Proposed

Findings of Fact & Conclusions of Law has been sent to the following on July

28, 2020 via the Court’s CM/ECF notice system.



                                       JAMES F. GILLIGAN
                                       JAMES E. DINGIVAN
                                       KRISTINA BAEHR
                                       Assistant United States Attorneys
                                       Western District of Texas
                                       601 N.W. Loop 410, Suite 600
                                       San Antonio, TX 78216-5597
                                       Tel. (210) 384-7345
                                       Fax (210) 384-7312
                                       jim.gilligan@usdoj.gov




                                 Page 75 of 75
